Exhibit 10.2

Execution Version

* THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.
ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND
HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED
BY “[REDACTED]”.

CONTRIBUTION AGREEMENT

by and among

KEYSTONE MIDSTREAM SERVICES, LLC,

a Delaware limited liability company

R.E. GAS DEVELOPMENT, LLC

a Delaware limited liability company,

and

STONEHENGE ENERGY RESOURCES, L.P.,

a Delaware limited partnership

December 21, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1

  

    SALE OF PLANT INTEREST

   1

1.1

  

Sale of Plant Interest

   1

1.2

  

Plant Purchase Price

   1

ARTICLE 2

  

    CONTRIBUTIONS

   2

2.1

  

Contribution of Rex Contributed Assets

   2

2.2

  

Contribution of Stonehenge Contributed Assets

   2

2.3

  

Assumption of Liabilities

   2

2.4

  

No Assumption of Retained Liabilities

   2

ARTICLE 3

  

    CLOSING

   2

3.1

  

Closing

   2

3.2

  

Closing Deliveries

   2

3.3

  

Post-Closing Deliveries

   3

3.4

  

Exercise of Pipeline Option

   4

ARTICLE 4

  

    REPRESENTATIONS AND WARRANTIES OF REX

   5

4.1

  

Organization

   5

4.2

  

Authority

   5

4.3

  

Validity and Binding Effect

   5

4.4

  

Noncontravention

   5

4.5

  

Absence of Litigation

   5

4.6

  

Compliance with Law

   6

4.7

  

Title to Pipelines

   6

4.8

  

Condition of Pipelines

   6

4.9

  

Brokers and Finders

   6

4.10

  

Rights of Way

   6

4.11

  

Payments

   6

4.12

  

Consents and Preferential Rights

   6

4.13

  

Taxes and Assessments

   6

4.14

  

No Contracts

   7

4.15

  

Permits

   7

ARTICLE 5

  

    REPRESENTATIONS AND WARRANTIES OF STONEHENGE

   7

5.1

  

Organization

   7

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

5.2

  

Authority

   7

5.3

  

Validity and Binding Effect

   7

5.4

  

Noncontravention

   7

5.5

  

Absence of Litigation

   8

5.6

  

Compliance with Law

   8

5.7

  

Title to the Plant

   8

5.8

  

Condition of Plant

   8

5.9

  

Brokers and Finders

   8

5.10

  

Taxes and Assessments

   8

ARTICLE 6

  

    REPRESENTATIONS AND WARRANTIES OF THE COMPANY

   9

6.1

  

Organization

   9

6.2

  

Authority

   9

6.3

  

Validity and Binding Effect

   9

6.4

  

Noncontravention

   9

6.5

  

Litigation

   9

ARTICLE 7

  

    SURVIVAL OF REPRESENTATIONS AND WARRANTIES

   9

7.1

  

Limitation on and Survival of Representations and Warranties

   9

7.2

  

Limitation of Liability

   10

7.3

  

Disclaimer of Other Warranties

   10

ARTICLE 8

  

    POST-CLOSING OBLIGATIONS

   11

8.1

  

Further Assurances

   11

8.2

  

Pipeline Inspections

   11

8.3

  

Rights-of-Way

   11

ARTICLE 9

  

    MISCELLANEOUS

   12

9.1

  

Entire Agreement

   12

9.2

  

Expenses

   12

9.3

  

Governing Law

   12

9.4

  

Dispute Resolution

   12

9.5

  

Assignment

   13

9.6

  

Notices

   14

9.7

  

Counterparts

   14

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

9.8

  

Specific Performance

   14

9.9

  

Severability

   14

9.10

  

No Third-Party Reliance

   14

ATTACHMENTS:

Appendix A – Definitions

Exhibit A – Partial Plant Assignment Conveyance and Bill of Sale

Exhibit B – Rex Assignment and Assumption Agreement

Exhibit C – Stonehenge Assignment and Assumption Agreement

Exhibit D – Certificate of Non-Foreign Status

Exhibit E – Site Lease

Exhibit F – Pipeline Option Agreement

Exhibit G – Gas Gathering Agreement

Exhibit H – Pipelines Assignment and Assumption Agreement

Schedule 1 – Pipelines

Schedule 2 – Plant Site

Schedule 3 – Required Consents

Schedule 4 – Non-transferable Permits

Schedule 4.14 – Contracts

Schedule 5 – Rights of Way

 

-iii-



--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT

This CONTRIBUTION AGREEMENT (this “Agreement”) is made and entered into as of
December 21, 2009, by and among Keystone Midstream Services, LLC, a Delaware
limited liability company (the “Company”), R.E. Gas Development, LLC, a Delaware
limited liability company (“Rex”), and Stonehenge Energy Resources, L.P., a
Delaware limited partnership (“Stonehenge”). The Company, Rex, and Stonehenge
may each be separately referred to herein as a “Party” and collectively as the
“Parties.”

RECITALS

WHEREAS, Rex desires to contribute to the Company the Rex Contributed Assets;
and

WHEREAS, Stonehenge desires to contribute to the Company the Stonehenge
Contributed Assets; and

WHEREAS, the Company is willing to acquire and accept such Contributed Assets;
and

WHEREAS, in consideration of the contribution by Rex and Stonehenge of the
Contributed Assets, Rex and Stonehenge will acquire certain limited liability
company interests in the Company and be admitted as a member of the Company, in
accordance with the terms and subject to the conditions set forth in the Limited
Liability Company Agreement of the Company (the “LLC Agreement”), dated as of
the date hereof, by and among the Company, Rex and Stonehenge; and

WHEREAS, capitalized terms used herein that are defined in Appendix A attached
hereto and incorporated herein shall have the respective meanings assigned to
such terms in Appendix A, and other capitalized terms used herein that are not
defined in Appendix A shall have the respective meanings assigned to such terms
in the LLC Agreement;

NOW, THEREFORE, in consideration of the premises, the terms and conditions
contained herein, the mutual benefits to be gained from the performance thereof
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

ARTICLE 1

SALE OF PLANT INTEREST

1.1 Sale of Plant Interest. At the Closing, Stonehenge shall sell and transfer
to Rex a 16.3% undivided interest in and to the Plant pursuant to the Partial
Plant Assignment, Conveyance and Bill of Sale in the form attached hereto as
Exhibit A.

1.2 Plant Purchase Price. In consideration for the transfer of the undivided
interest in the Plant, Rex shall pay Stonehenge $740,000.00 (the “Plant Purchase
Price”) on the Closing Date by bank wire transfer in immediately available funds
to an account to be designated by Stonehenge not less than 3 days prior to the
Closing Date.

 

Contribution Agreement – Page 1



--------------------------------------------------------------------------------

ARTICLE 2

CONTRIBUTIONS

2.1 Contribution of Rex Contributed Assets. At the Closing, Rex shall
contribute, transfer and deliver to the Company, and, subject to the Permitted
Encumbrances, the Company shall accept from Rex all of Rex’s right, title and
interest in and to the Rex Contributed Assets.

2.2 Contribution of Stonehenge Contributed Assets. At the Closing, Stonehenge
shall contribute, transfer and deliver to the Company, and, subject to the
Permitted Encumbrances, the Company shall accept from Stonehenge all of
Stonehenge’s right, title and interest in and to the Stonehenge Contributed
Assets.

2.3 Assumption of Liabilities. Without limiting any rights to indemnity under
Article 7, from and after the Closing the Company assumes and hereby agrees to
fulfill, perform, pay and discharge (or cause to be fulfilled, performed, paid
or discharged) all of the obligations and liabilities of Rex and Stonehenge,
known or unknown, with respect to the Contributed Assets, arising from and after
the Closing Date, but excluding any such obligations or liabilities arising
from, related to or growing out of (a) acts or omissions of the contributing
party before Closing, or (b) conditions or circumstances pertaining to the
Contributed Assets that existed before Closing, whether or not first asserted
after Closing (all of said obligations and liabilities, subject to the
exclusions below, being herein referred to as the “Assumed Liabilities”).

2.4 No Assumption of Retained Liabilities. All of the Rex Retained Liabilities
and the Stonehenge Retained Liabilities shall remain the sole responsibility of
Rex and Stonehenge, respectively, and shall be retained, paid, performed and
discharged solely by Rex and Stonehenge, respectively, when and as they become
due and payable or performable.

ARTICLE 3

CLOSING

3.1 Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) will take place electronically, concurrently with the initial capital
contributions of Rex and Stonehenge pursuant to the terms of the LLC Agreement
and Article 2. At the Closing, each Party will execute each of the closing
deliveries required by such Party as set forth in Section 3.2 below. Each Party
will scan and email copies of the executed documents to the other Party and will
transmit one set of the executed original documents to the other Party by Fed-Ex
(or comparable carrier). As used herein, the term “Closing Date” means the date
upon which the Closing takes place, which shall be December 21, 2009, unless
otherwise hereafter agreed by the Parties.

3.2 Closing Deliveries. The following provisions shall be applicable with
respect to the Closing:

(a) At Closing, Rex shall:

(i) pay and deliver the Plant Purchase Price to Stonehenge;

(ii) execute and deliver to the Company the Rex Assignment and Assumption
Agreement in the form attached hereto as Exhibit B transferring the Rex
Contributed Assets to the Company;

 

Contribution Agreement – Page 2



--------------------------------------------------------------------------------

(iii) execute and deliver a completed Certification of Non-Foreign Status in the
form attached hereto as Exhibit D;

(iv) execute and deliver to the Company the Pipeline Option Agreement granting
the Pipeline Option in favor of the Company in the form attached hereto as
Exhibit F; and

(v) execute and deliver to Stonehenge or the Company any and all other
instruments, documents and other items reasonably necessary to effectuate the
terms of this Agreement, as may be reasonably requested by Stonehenge or the
Company.

(b) At Closing, Stonehenge shall:

(i) execute and deliver to Rex the Partial Plant Assignment, Conveyance and Bill
of Sale;

(ii) execute and deliver to the Company the Stonehenge Assignment and Assumption
Agreement in the form attached hereto as Exhibit C transferring the Stonehenge
Contributed Assets to the Company; and

(iii) execute and deliver to Rex or the Company any and all other instruments,
documents and other items reasonably necessary to effectuate the terms of this
Agreement, as may be reasonably requested by Rex or the Company.

(c) At Closing, the Company shall:

(i) execute and deliver to Rex a counterpart to the Rex Assignment and
Assumption Agreement;

(ii) execute and deliver to Stonehenge a counterpart to the Stonehenge
Assignment and Assumption Agreement;

(iii) execute and deliver to Rex a counterpart to the Pipeline Option Agreement;
and

(iv) execute and deliver to Rex or Stonehenge any and all other instruments,
documents and other items reasonably necessary to effectuate the terms of this
Agreement, as may be reasonably requested by Rex or Stonehenge.

3.3 Post-Closing Deliveries. As soon as commercially practicable after Rex
acquires the Plant Site, Rex and the Company shall enter into the Site Lease
substantially in the form attached hereto as Exhibit E leasing the Plant Site to
the Company. If Rex is unable to close on the acquisition of the Plant Site
within 30 days following the execution hereof, then the Company shall endeavor,
for a period of 120 days thereafter, to identify, negotiate upon and acquire an
alternate site, acceptable to the Company (“Alternate Site”) and the following
provisions shall apply:

(a) During the 120-day period while attempting to acquire an Alternate Site, Rex
may continue to attempt to acquire the Plant Site, and if such is acquired
within 120 days after the execution hereof, then Rex and the Company shall enter
into the Site Lease in the form attached hereto as Exhibit E leasing the Plant
Site to the Company.

 

Contribution Agreement – Page 3



--------------------------------------------------------------------------------

(b) If, within the time set forth above, the Plant Site cannot be acquired, but
an Alternate Site can be acquired by the Company, under conditions that will
permit the Company to perform under the Gas Gathering, Compression and
Processing Agreement, of even date herewith (“Processing Agreement”) then the
Company shall acquire the Alternate Site.

(c) If the Alternate Site can be acquired, but will require increases in the
costs and expenditures to the Company to install the Plant and related
facilities, including extensions of pipelines, that will be incurred because of
the use of the Alternate Site instead of the Plant Site, then the Company and
Rex shall negotiate on modifications to the Processing Agreement to reflect such
increased costs. If the parties can agree on those revisions, then the Company
will acquire the Alternate Site and the parties will execute an amendment to the
Processing Agreement reflecting the agreed upon revisions.

(d) If at the expiration of 150 days following the execution of this Agreement,
Rex has not acquired the Plant Site and the Company has not acquired an
Alternate Site, in accordance with the terms above, then either Rex or
Stonehenge may terminate this Agreement, and upon such termination (i) all
Contributed Assets shall be reassigned to the party that contributed them to the
Company, (ii) Rex shall assign its undivided 16.3% interest in the Plant back to
Stonehenge, and Stonehenge shall refund an amount equal to the Plant Purchase
Price to Rex (iii) the parties shall cause the dissolution of the Company,
(iv) the Processing Agreement shall be deemed terminated, and (iv) no party
shall have any further obligations or liabilities to the other.

3.4 Exercise of Pipeline Option. Upon the election of the Company to purchase
the Pipelines pursuant to the terms of the Pipeline Option Agreement, (i) Rex
and the Company will enter into the Gas Gathering Agreement attached hereto as
Exhibit G and (ii) Rex and the Company will execute the Pipelines Assignment and
Assumption Agreement substantially in the form attached hereto as Exhibit H in
order to transfer the Pipelines to Company and to cause the Company to assume
and agree to fulfill, perform, pay and discharge (or cause to be fulfilled,
performed, paid or discharged) all of the obligations and liabilities of Rex,
known or unknown, with respect to the Pipelines, arising from and after the date
of such assignment and assumption agreement, but excluding any such obligations
or liabilities arising from, related to or growing out of (a) acts or omissions
of Rex before the date of the assignment and assumption agreement, or
(b) conditions or circumstances pertaining to the Pipelines that existed before
the date of such assignment and assumption agreement, whether or not first
asserted after the date of such assignment and assumption agreement. Upon the
execution of such Pipelines Assignment and Assumption Agreement, the obligations
and liabilities assumed by the Company with respect to the Pipelines will be
treated as part of the Assumed Obligations for all purposes under this Agreement
and the Pipelines will be treated as Rex Contributed Assets for all purposes
under this Agreement.

 

Contribution Agreement – Page 4



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF REX

Rex hereby represents and warrants to the Company and Stonehenge as follows:

4.1 Organization. Rex is a corporation validly existing and in good standing
under the laws of the State of Delaware, and has the requisite corporate power
and authority to own, lease and operate its properties and to conduct its
business as it is presently being conducted.

4.2 Authority. Rex has full and absolute corporate power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated. The execution, delivery and
performance of this Agreement by Rex have been duly authorized by all necessary
corporate and other action, and no further action is necessary on the part of
Rex for Rex to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated herein.

4.3 Validity and Binding Effect. This Agreement has been executed and delivered
on behalf of Rex and constitutes the legal, valid and binding obligation of Rex,
enforceable against Rex in accordance with its terms, except as the same may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles, regardless of whether enforceability is considered
in a proceeding at law or in equity.

4.4 Noncontravention. The execution and delivery by Rex of this Agreement does
not, and the performance by Rex of its obligations hereunder and the
consummation of the transactions contemplated herein will not, conflict with,
result in any violation of or default (with or without notice or lapse of time
or both) under, any provision of (i) the Articles of Incorporation or the Bylaws
of Rex, (ii) any loan or credit agreement, note, bond, mortgage, indenture,
lease, permit, concession, franchise, license or other contract, agreement or
instrument to which Rex is a party or (iii) any judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to Rex or any of its
properties or assets, except for consents of certain landowners or grants of
rights-of-way from certain landowners necessary to authorize Rex to convey or
assign to the Company the right to own and maintain certain portions of existing
Pipelines leading to one or more existing wells. Rex will make commercially
reasonable efforts to obtain all consents or additional rights-of-way necessary
to assign the Pipelines to the Company; provided, however, if Rex is unable to
obtain any consent or right-of-way necessary to assign a Pipeline to the Company
at Closing, then Rex will, following Closing, continue to diligently pursue
obtaining those consents at Rex’s expense. Until Rex is able to obtain any such
necessary authorization, consent, or waiver, Rex shall retain ownership of the
portion of the Pipelines that cannot be assigned to the Company and will
(i) cooperate, at Company’s request, in any lawful arrangement designed to
provide Company with the economic benefits of, and subject the Company to the
economic burdens of, any such portions of the Pipeline, and (ii) enforce, at the
request of Company and for the benefit of Company and at Company’s expense, any
rights of Rex arising from any non-assignable rights-of-way.

4.5 Absence of Litigation. There is no Claim pending or, to the Knowledge of
Rex, threatened against Rex or any of its Affiliates relating to the
transactions contemplated by this Agreement or the Pipelines or which, if
adversely determined, would reasonably be expected to materially impair the
ability of Rex to perform its obligations and agreements under this Agreement
and to consummate the transactions contemplated hereby or that would constitute
Assumed Liabilities.

 

Contribution Agreement – Page 5



--------------------------------------------------------------------------------

4.6 Compliance with Law. All material filings and notices relating to the
Pipelines, or the ownership or operation thereof, required to be made by Rex
with all applicable state and federal agencies have been made by or on behalf of
Rex. To the Knowledge of Rex, Rex is not in violation of any Law with respect to
the Pipelines.

4.7 Title to Pipelines. Rex has good and defensible title to the Pipelines, free
and clear of all Encumbrances other than Permitted Encumbrances.

4.8 Condition of Pipelines. To Rex’s Knowledge, the Pipelines are in good
operating condition and repair (normal wear and tear excepted), are free from
material defects (patent and latent), are suitable for the purposes for which
they are currently used and are not in need of material maintenance or repairs
except for ordinary routine maintenance and repairs.

4.9 Brokers and Finders. No investment banker, broker, finder, financial advisor
or other intermediary has been retained by or is authorized to act on behalf of
Rex who is entitled to receive from the Company or Stonehenge any fee or
commission in connection with the transactions contemplated by this Agreement.

4.10 Rights of Way. The Rights of Way include all deeds, leases, easements and
rights-of-way of real property necessary for the ownership, occupation and use
of the Pipelines and permit the gathering and movement of gas though the
Pipelines from any sources of supply. All portions of the Pipelines are located
upon lands covered by valid and subsisting Rights of Way. Rex is not currently
in default under the terms of any of the Rights of Way, including the payment of
any rentals or other payments required to maintain the Rights of Way in force,
and no event has occurred which, with the passage of time or giving of notice,
or both, would constitute such a default.

4.11 Payments. Rex has settled and paid all surface damages incurred in
connection with the installation and construction of the Pipelines. Rex has paid
all amounts due in connection with the procurement, installation and
construction of the Pipelines.

4.12 Consents and Preferential Rights. Schedule 3, attached hereto, lists all
consents required to be obtained by Rex to transfer Rex’s Contributed Assets or
the Pipelines to the Company, and except for those, Rex does not require the
consent of any third party or Governmental Entity to transfer Rex’s Contributed
Assets or the Pipelines to the Company. No person holds any preferential
purchase rights with respect to any portion of the Pipelines.

4.13 Taxes and Assessments.

(a) With respect to all Taxes related to the Pipelines, to the Knowledge of Rex,
(a) all reports, returns, statements (including estimated reports, returns or
statements), and other similar filings (“Tax Returns”) relating to the Pipelines
required to be filed by Rex with respect to such Taxes have been timely filed
with the appropriate Governmental Entity in all jurisdictions in which such Tax
Returns are required to be filed, (b) such Tax Returns are true and correct in
all material respects, and (c) all Taxes reported on such Tax Returns have been
paid, except those being contested in good faith.

 

Contribution Agreement – Page 6



--------------------------------------------------------------------------------

(b) To the Knowledge of Rex, with respect to all Taxes related to the Pipelines,
(i) there are not currently in effect any extension or waiver of any statute of
limitations of any jurisdiction regarding the assessment or collection of any
such Tax; (ii) there are no administrative proceedings or lawsuits pending
against the Pipelines or Rex by any taxing authority; and (iii) there are no Tax
liens on any of the Pipelines except for liens for Taxes not yet due.

4.14 No Contracts. Except (i) as set forth on Schedule 4.14, (ii) for the Rights
of Way, and (iii) for contracts with the Company, there are no contracts or
agreements affecting the Pipelines that will be binding on the Company following
Closing.

4.15 Permits. Rex owns or holds all permits, licenses, variances, exemptions,
Orders, franchises and approvals of all Governmental Entities necessary for the
lawful ownership and operation of the Pipelines (collectively, the “Rex
Permits”). Each Rex Permit is in full force and effect, and Rex is in compliance
with all of its obligation with respect thereto. To the Knowledge of Rex, no
event has occurred that causes, or upon the giving of notice or the lapse of
time or otherwise would cause, revocation or termination of any Rex Permit. All
Rex Permits shall be, subject to Permitted Encumbrances, owned or held by Rex at
Closing, and except as set forth on Schedule 4, attached hereto, are fully
transferrable to Company.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF STONEHENGE

Stonehenge hereby represents and warrants to the Company and Rex as follows:

5.1 Organization. Stonehenge is a limited partnership validly existing and in
good standing under the laws of the State of Delaware, and has the requisite
limited partnership power and authority to own, lease and operate its properties
and to conduct its business as it is presently being conducted.

5.2 Authority. Stonehenge has full and absolute power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated herein. The execution, delivery and
performance of this Agreement by Stonehenge has been duly authorized by all
necessary partnership and other action, and no further action is necessary on
the part of Stonehenge for Stonehenge to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated herein.

5.3 Validity and Binding Effect. This Agreement has been executed and delivered
on behalf of Stonehenge and constitutes the legal, valid and binding obligation
of Stonehenge, enforceable against Stonehenge in accordance with its terms,
except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles, regardless of
whether enforceability is considered in a proceeding at law or in equity.

5.4 Noncontravention. The execution and delivery by Stonehenge of this Agreement
does not, and the performance by Stonehenge of its obligations hereunder and the
consummation of the transactions contemplated herein will not, conflict with,
result in any violation of or default (with or without notice or lapse of time
or both) under, any provision of (i) the

 

Contribution Agreement – Page 7



--------------------------------------------------------------------------------

partnership agreement of Stonehenge, (ii) any loan or credit agreement, note,
bond, mortgage, indenture, lease, permit, concession, franchise, license or
other contract, agreement or instrument to which Stonehenge is a party or
(iii) any judgment, order, decree, statute, law, ordinance, rule or regulation
applicable to Stonehenge or any of its properties or assets.

5.5 Absence of Litigation. There is no Claim pending or, to the Knowledge of
Stonehenge, threatened against Stonehenge or any of its Affiliates relating to
the transactions contemplated by this Agreement or the Plant or which, if
adversely determined, would reasonably be expected to materially impair the
ability of Stonehenge to perform its obligations and agreements under this
Agreement and to consummate the transactions contemplated hereby or that would
constitute Assumed Liabilities.

5.6 Compliance with Law. All material filings and notices relating to the Plant,
or the ownership or operation thereof, required to be made by Stonehenge with
all applicable state and federal agencies have been made by or on behalf of
Stonehenge. To the Knowledge of Stonehenge, Stonehenge is not in violation of
any Law with respect to the Plant.

5.7 Title to the Plant. Stonehenge has good and defensible title to the Plant,
free and clear of all Encumbrances other than Permitted Encumbrances.

5.8 Condition of Plant. To Stonehenge’s Knowledge, the Plant is in good
operating condition and repair (normal wear and tear excepted), is free from
material defects (patent and latent), is suitable for the purposes for which it
is currently used and is not in need of material maintenance or repairs except
for ordinary routine maintenance and repairs.

5.9 Brokers and Finders. No investment banker, broker, finder, financial advisor
or other intermediary has been retained by or is authorized to act on behalf of
Stonehenge who is entitled to receive from the Company or Rex any fee or
commission in connection with the transactions contemplated by this Agreement.

5.10 Taxes and Assessments.

(a) With respect to all Taxes related to the Plant, to the Knowledge of
Stonehenge, (a) all Tax Returns relating to the Plant required to be filed by
Stonehenge with respect to such Taxes have been timely filed with the
appropriate Governmental Entity in all jurisdictions in which such Tax Returns
are required to be filed, (b) such Tax Returns are true and correct in all
material respects, and (c) all Taxes reported on such Tax Returns have been
paid, except those being contested in good faith.

(b) To Stonehenge’s Knowledge, with respect to all Taxes related to the Plant,
(i) there are not currently in effect any extension or waiver of any statute of
limitations of any jurisdiction regarding the assessment or collection of any
such Tax; (ii) there are no administrative proceedings or lawsuits pending
against the Plant or Stonehenge by any taxing authority; and (iii) there are no
Tax liens on the Plant except for liens for Taxes not yet due.

 

Contribution Agreement – Page 8



--------------------------------------------------------------------------------

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to Rex and Stonehenge as follows:

6.1 Organization. The Company is a limited liability company duly organized and
validly existing under the laws of the State of Delaware, and has the requisite
limited liability company power and authority to own, lease and operate its
properties and to conduct its business as it is presently being conducted.

6.2 Authority. The Company has full and absolute power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated. The execution, delivery and
performance of this Agreement by the Company have been duly authorized by all
necessary limited liability company and other action, and no further action is
necessary on the part of the Company for the Company to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated herein.

6.3 Validity and Binding Effect. This Agreement has been executed and delivered
on behalf of the Company and constitutes the legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles, regardless of
whether enforceability is considered in a proceeding at law or in equity.

6.4 Noncontravention. The execution and delivery by the Company of this
Agreement does not, and the performance by the Company of its obligations
hereunder and the consummation of the transactions contemplated herein will not,
conflict with, result in any violation of or default (with or without notice or
lapse of time or both) under, any provision of (i) the Certificate of Formation
or LLC Agreement of the Company, (ii) any loan or credit agreement, note, bond,
mortgage, indenture, lease, permit, concession, franchise, license or other
contract, agreement or instrument to which the Company is a party or (iii) any
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to the Company or any of its properties or assets.

6.5 Litigation. There is no Claim or investigation pending or, to the Knowledge
of the Company, threatened against or affecting the Company that questions the
validity or enforceability of this Agreement or any other document, instrument
or agreement to be executed and delivered by the Company in connection with the
transactions contemplated herein.

ARTICLE 7

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

7.1 Limitation on and Survival of Representations and Warranties.

(a) Rex, Stonehenge, and the Company acknowledge and agree that no
representations or warranties have been made by Rex, Stonehenge, or the Company
in connection with the transactions contemplated by this Agreement, except for
those representations and warranties made in Article 4, Article 5, and Article 6
hereof.

 

Contribution Agreement – Page 9



--------------------------------------------------------------------------------

(b) Subject to paragraph (a) of this Section 7.1, all representations and
warranties contained in this Agreement, or in any agreements or instruments
executed in connection herewith or delivered pursuant hereto, shall survive the
Closing for a period of 2 years beginning on the Closing Date, except that any
representations and warranties with respect to Taxes shall survive until the
expiration of the applicable statute of limitations with respect to the
underlying Tax claim (including any valid extensions). Such representations and
warranties shall only be effective with respect to any breach or claim when
notice of such breach or claim shall have been given in writing to the Party in
breach or against whom indemnification is sought within such period. All
covenants contained in this Agreement or in any agreement or instrument executed
in connection herewith shall survive the Closing for the applicable statute of
limitations relating thereto. Any claim for indemnification for which notice has
been given within the prescribed period may be prosecuted to conclusion
notwithstanding the subsequent expiration of such period.

7.2 Limitation of Liability. Except with respect to Rex’s obligations for Rex
Retained Liabilities and Stonehenge’s obligations for Stonehenge Retained
Liabilities, Rex shall not be liable for breach of Rex’s representations or
warranties, Stonehenge shall not be liable for breach of Stonehenge’s
representations or warranties, and the Company shall not be liable for breach of
its representations or warranties unless and until the amount of all Losses
caused by such breach exceed $10,000.00 in the aggregate (the “Basket”), in
which event the Party seeking recovery for such breach may recover all Losses
incurred from the first dollar of such Losses. Under no circumstances shall any
Party be liable to the other Party for consequential, incidental, or punitive
damages, including damages for lost profits, and this sentence shall survive the
Closing.

7.3 Disclaimer of Other Warranties. The express representations and warranties
of Rex and Stonehenge contained in this Agreement are exclusive and are in lieu
of all other representations and warranties, express, implied, or statutory.
Except as provided in Article 4 and Article 5, REX AND STONEHENGE HAVE NOT MADE,
AND REX AND STONEHENGE HEREBY EXPRESSLY DISCLAIM AND NEGATE, AND EACH PARTY
HEREBY EXPRESSLY WAIVES, ANY REPRESENTATION OR WARRANTY, EXPRESS, IMPLIED, AT
COMMON LAW, BY STATUTE OR OTHERWISE RELATING TO (I) THE ACCURACY, COMPLETENESS
OR MATERIALITY OF ANY INFORMATION, DATA OR OTHER MATERIALS (WRITTEN OR ORAL)
NOW, HERETOFORE OR HEREAFTER FURNISHED TO ANY SUCH PARTY BY OR ON BEHALF OF REX
OR STONEHENGE, (II) THE ENVIRONMENTAL CONDITION OF THE PROPERTIES, (III) ANY
IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, (IV) ANY IMPLIED OR EXPRESS
WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, (V) ANY IMPLIED OR EXPRESS
WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, (VI) ANY RIGHTS OF
PURCHASERS UNDER APPROPRIATE STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, AND
(VII) ANY AND ALL IMPLIED WARRANTIES EXISTING UNDER APPLICABLE LAW; IT BEING THE
EXPRESS INTENTION OF REX, STONEHENGE, AND THE COMPANY THAT SUBJECT TO AND
WITHOUT LIMITING REX’S AND STONEHENGE’S EXPRESS REPRESENTATION AND WARRANTIES
CONTAINED HEREIN, THE PERSONAL PROPERTY, EQUIPMENT AND FIXTURES INCLUDED WITHIN
THE PIPELINES AND THE PLANT ARE TO BE

 

Contribution Agreement – Page 10



--------------------------------------------------------------------------------

CONVEYED TO THE COMPANY IN THEIR PRESENT CONDITION AND STATE OF REPAIR, AND THAT
REX, STONEHENGE, AND THE COMPANY HAVE MADE OR CAUSED TO BE MADE SUCH INSPECTIONS
AS THE REX, STONEHENGE, AND THE COMPANY DEEM APPROPRIATE. REX, STONEHENGE, AND
THE COMPANY AGREE THAT, TO THE EXTENT REQUIRED BY APPLICABLE LAW TO BE
EFFECTIVE, THE DISCLAIMERS OF CERTAIN WARRANTIES CONTAINED IN THIS SECTION ARE
“CONSPICUOUS” DISCLAIMERS FOR THE PURPOSES OF ANY APPLICABLE LAW, RULE OR ORDER.

ARTICLE 8

POST-CLOSING OBLIGATIONS

8.1 Further Assurances. The Parties agree that from time to time after the
Closing Date they shall (i) execute, deliver, acknowledge, file and record, or
cause to be executed, delivered, acknowledged, filed and recorded, such further
bills of sale, deeds, general conveyances, endorsements, assignments and other
good and sufficient instruments of conveyance, transfer, assignment or
contribution and such further consents, certifications, affidavits and
assurances as a Party may reasonably request in order to vest in the Company all
right, title and interest in the Contributed Assets or otherwise to consummate
and make effective the transactions contemplated by this Agreement upon the
terms and conditions set forth herein and (ii) take, or cause to be taken, all
actions and do, or cause to be done, all such things as the a Party may
reasonably request in order to put the Company in actual possession of the
Contributed Assets or otherwise to accomplish the purposes of this Agreement.

8.2 Pipeline Inspections. The Parties acknowledge that Rex is unable to provide
sufficient records and documentation with respect to the construction and
installation of the Pipelines, including maximum operating pressures.
Accordingly, after Closing, the Company shall undertake pressure tests and other
tests and inspections to determine the capabilities and integrity of the
Pipelines and that the costs for such tests shall be paid for by Rex. Rex agrees
to reimburse the Company for the first $300,000.00 in actual costs of such tests
and inspections and any necessary repairs to the Pipelines undertaken as a
result of such tests and inspections; provided, however, all actual costs of
such tests, inspections and repairs in excess of $300,000.00 shall be paid by
the Company and the Company shall not be entitled to reimbursement for such
costs in excess of $300,000.00.

8.3 Rights-of-Way. The Parties acknowledge and agree that certain of the
Rights-of-Way used for the Pipelines arise pursuant to the terms of oil and gas
leases owned by Rex. From and after the Closing, Rex agrees to use commercially
reasonable efforts to acquire new rights-of-way (covering the same lands) that
are independent from the Rights-of-Way arising pursuant to oil and gas leases
owned by Rex. Rex shall use commercially reasonable efforts to ensure that all
such new rights-of-way acquired are indefinite in duration and permit the
transportation of gas from other lands across such rights-of-way.

 

Contribution Agreement – Page 11



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

9.1 Entire Agreement. This Agreement and the documents referred to herein and to
be delivered pursuant hereto constitute the entire agreement between the Parties
pertaining to the subject matter hereof, and supersede all prior and
contemporaneous agreements, understandings, negotiations and discussions of the
Parties, whether oral or written, and there are no warranties, representations
or other agreements between the Parties in connection with the subject matter
hereof, except as specifically set forth herein or therein.

9.2 Expenses.

(a) Each of the Parties hereto shall pay the fees and expenses of their
respective counsel, investment bankers, financial advisors, accountants and
other experts and the other expenses incident to the negotiation and preparation
of this Agreement and consummation of the transactions contemplated hereby.

(b) The Company shall be solely responsible for all filings and recording of
assignments and other documents which transfer any of the Contributed Assets to
the Company.

9.3 Governing Law. This Agreement shall be construed and interpreted according
to the laws of the State of Pennsylvania without regard to the conflicts of law
rules thereof.

9.4 Dispute Resolution.

(a) Dispute. Any controversy, claim, deadlock or dispute between or among two or
more of the Parties (each, a “Dispute Party”) arising out of, relating to or in
connection with this Agreement (a “Dispute”), and that is not otherwise settled
by agreement between the Dispute Parties, shall be exclusively and finally
resolved pursuant to the provisions and procedures set forth in this
Section 9.4. Without limiting the generality of the first sentence of this
Section, the following shall be considered Disputes for this purpose: (a) all
questions relating to the interpretation or breach of this Agreement, (b) all
questions relating to any representations, negotiations and other proceedings
leading to the execution of this Agreement and (c) all questions regarding the
application of this Section 9.4 and the arbitration provisions contained herein.
Notwithstanding the foregoing provisions of this Section 9.4, any legal action
for a preliminary injunction or other prejudgment relief will be resolved by the
arbitrator appointed in accordance with Section 9.4; provided, that, at any time
before the arbitrator has been appointed, any Dispute Party may seek a
preliminary injunctive or other prejudgment relief from a Pennsylvania court of
competent jurisdiction to the extent necessary to preserve the status quo or to
preserve such Dispute Party’s ability to obtain meaningful relief pending the
outcome of the arbitration proceeding under this Section 9.4. Any Dispute Party
may bring an action in a Pennsylvania court of competent jurisdiction to compel
arbitration of any Dispute after the procedure under Section 9.4(b) is
exhausted; provided, that to the fullest extent permitted by law, each Dispute
Party hereby waives and relinquishes any right to compel the resolution of any
substantive issues regarding a Dispute in any court of competent jurisdiction,
or to request any other relief from a court of competent jurisdiction except as
specifically set forth in this Section 9.4.

(b) Executive Mediation. In the event of any Dispute, upon written request of
any Dispute Party, such Dispute shall immediately be referred to one
representative of the executive management designated by each Dispute Party in
respect of such Dispute who

 

Contribution Agreement – Page 12



--------------------------------------------------------------------------------

is authorized to settle such Dispute. Such representatives shall promptly meet
in a good faith effort to resolve such Dispute. If the representatives
designated by the relevant Dispute Parties pursuant to this Section 9.4(b) do
not resolve such Dispute within ten (10) days after such written request, such
Dispute shall be exclusively and finally resolved by binding arbitration in
accordance with the provisions and procedures set forth in Section 9.4(c).

(c) Arbitration. The arbitration shall be administered by the American
Arbitration Association, or a successor organization (the “AAA”), under its
Commercial Arbitration Rules. The arbitration shall be conducted by a single
arbitrator chosen under the AAA’s Commercial Arbitration Rule and such
arbitrator shall have at least ten (10) years experience practicing in the oil
and gas industry.

(i) The site of arbitration shall be Pittsburgh, Pennsylvania, unless otherwise
agreed by the Parties.

(ii) The Dispute Parties shall diligently and expeditiously proceed with
arbitration. The arbitrator shall be instructed to render a written decision
within forty-five (45) days after the conclusion of the hearing or the filing of
such briefs as may be authorized by the arbitrator, subject to any reasonable
delay due to unforeseen circumstances. Except to the extent the Dispute Parties’
remedies may be limited by the terms of this Agreement, the arbitrator shall be
empowered to award any remedy available under the laws of the State of
Pennsylvania including monetary damages and specific performance. The arbitrator
shall not have the power to amend or add to this Agreement. The award of the
arbitrator shall be in writing with reasons for such award and signed by the
arbitrator. Any award rendered shall be final and binding. Judgment rendered by
the arbitrator may be entered in any court having jurisdiction thereof.

(iii) The Dispute Parties hereto hereby waive any rights to appeal or to review
of such award by any court or tribunal. The Dispute Parties further undertake to
carry out without delay the provisions of any arbitral award or decision, and
each agrees that any such award or decision may be enforced by any competent
tribunal.

(iv) The costs of such arbitration shall be determined by and allocated between
the Dispute Parties by the arbitrator in its award. This Section 9.4(c)
constitutes an independent contract to arbitrate all disputes between the
potential Dispute Parties, including disputes regarding contract formation and
whether a Dispute Party is entitled to quasi-contractual or quantum meruit
recovery from another Dispute Party. Unless otherwise agreed in writing, the
Dispute Parties shall continue to perform their respective obligations hereunder
during any arbitration proceeding by the Dispute Parties in accordance with this
Section 9.4(c).

9.5 Assignment. This Agreement and each Party’s respective rights hereunder may
not be assigned at any time except as expressly set forth herein without the
prior written consent of the other Parties.

 

Contribution Agreement – Page 13



--------------------------------------------------------------------------------

9.6 Notices. All communications, notices and disclosures required or permitted
by this Agreement shall be in writing and shall be deemed to have been given
when delivered personally, by messenger or by overnight delivery service (if
during normal business hours or the next Business Day, if not during normal
business hours), or when mailed by registered or certified United States mail,
postage prepaid, return receipt requested, or when received via telecopy, telex
or other electronic transmission (if during normal business hours or the next
Business Day, if not during normal business hours), in all cases addressed to
the person for whom it is intended at his address set forth below or to such
other address as a Party shall have designated by notice in writing to the other
Party in the manner provided by this Section 9.6.

9.7 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but such counterparts shall together
constitute but one and the same Agreement.

9.8 Specific Performance. The Parties hereto agree that irreparable damage would
occur in the event any of the provisions of this Agreement were not performed in
accordance with the terms hereof and that the Parties shall be entitled to
specific performance of the terms hereof, plus attorneys’ fees or, in the
alternative, any other remedy at law or equity.

9.9 Severability. If any provision, clause or part of this Agreement, or the
application thereof under certain circumstances, is held invalid, the remainder
of this Agreement, or the application of such provision, clause or part under
other circumstances, shall not be affected thereby.

9.10 No Third-Party Reliance. No third party is entitled to rely on or enforce
any of the representations, warranties and agreements contained in this
Agreement, and the Company, Rex, and Stonehenge assume no liability or
obligation to any third party because of any reliance on the representations,
warranties and agreements of the Company, Rex, or Stonehenge contained in this
Agreement.

 

Contribution Agreement – Page 14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Contribution Agreement as of
the date first above written.

 

REX:

 

R.E. Gas Development, LLC

   

STONEHENGE:

 

Stonehenge Energy Resources, L.P.

/s/ Benjamin W. Hulburt     /s/ Charles Wilkinson

Name: Benjamin W. Hulburt

Title: President and Chief Executive Officer

   

Name: Charles Wilkinson

Title: President

COMPANY:

 

Keystone Midstream Services, LLC

    /s/ Charles Wilkinson      

Name: Charles Wilkinson

Title: President of Stonehenge Energy

Resources, L.P., Stonehenge is Manager of

Keystone Midstream Services, LLC

   



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

“AAA” is defined in Section 9.4(c).

“Affiliate” means, with respect to any person, any other person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such person.

“Agreement” is defined in the introductory paragraph.

“Assumed Liabilities” is defined in Section 2.3.

“Basket” is defined in Section 7.2.

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which commercial banks in New York, New York or Pittsburgh, Pennsylvania, are
closed.

“Claim” means any existing or threatened future claim, demand, suit, action,
investigation, proceeding, governmental action or cause of action of any kind or
character (in each case, whether civil, criminal, investigative or
administrative), known or unknown, under any theory, including those based on
theories of contract, tort, statutory liability, strict liability, employer
liability, premises liability, products liability, breach of warranty or
malpractice.

“Closing” is defined in Section 3.1.

“Closing Date” is defined in Section 3.1.

“Company” is defined in the introductory paragraph.

“Contributed Assets” means the Rex Contributed Assets and the Stonehenge
Contributed Assets.

“Dispute” is defined in Section 9.4(a).

“Dispute Party” is defined in Section 9.4(a).

“Encumbrance” means any mortgage, pledge, charge, hypothecation, claim,
easement, right of purchase, security interest, deed of trust, conditional sales
agreement, encumbrance, interest, option, lien, right of first refusal, right of
way, defect in title, encroachments or other restriction, whether or not imposed
by operation of Law, any voting trust or voting agreement, stockholder agreement
or proxy.

“Governmental Entity” means any Federal, state, local or foreign court or
governmental agency, authority or instrumentality or regulatory body.

“Knowledge” means the actual knowledge after reasonable investigation of the
following individuals: (i) in the case of Rex, Benjamin Hulburt, Tim Beattie,
and Melissa Hamsher; and (ii) in the case of Stonehenge Charles Wilkinson, Mike
Brinkmeyer, and Gary Davis.

 

Appendix A – Page 1



--------------------------------------------------------------------------------

“Laws” means all statutes, laws, rules, regulations, Orders, ordinances, writs,
injunctions, judgments and decrees of all Governmental Entities, including,
without limitation, all laws pertaining to health and safety, and the protection
of the environment.

“LLC Agreement” is defined in the Recitals.

“Losses” means Claims, judgments, losses, liabilities, damages, costs and
expenses (including, but not limited to, reasonable attorneys’ fees).

“Order” means any order, writ, injunction, decree, compliance or consent order
or decree, settlement agreement, schedule and similar binding legal agreement
issued by or entered into with a Governmental Entity.

“Party” is defined in the introductory paragraph.

“Permitted Encumbrances” means (i) statutory liens for current taxes or
assessments not yet due or delinquent or the validity of which are being
contested in good faith by appropriate proceedings and for which the
contributing Party will remain responsible; (ii) mechanics’, carriers’,
workers’, repairmen’s, landlord’s and other similar liens imposed by law arising
or incurred in the ordinary course of business with respect to charges not yet
due and payable and for which the contributing Party will remain responsible;
and (iii) such other encumbrances, if any, which were not incurred in connection
with the borrowing of money or the advance of credit and which do not materially
detract from the value of or interfere with the present use, or any use
presently anticipated by the Company, of the property subject thereto or
affected thereby, and including without limitation capital leases.

“Pipeline Option” means the right granted to Keystone by Rex, to be exercised at
Keystone’s sole election, to purchase the Pipelines for $1.00 on a date that is
not more than three years from the Closing Date as such right is set forth in
the Pipeline Option Agreement.

“Pipelines” means those certain natural gas gathering pipelines described on
Schedule 1 attached hereto and including (i) all Rights of Way, (ii) all of
Rex’s equipment, machinery, fixtures and other tangible personal property and
improvements used or held for use primarily in connection with the operation of
such pipelines, excluding automotive equipment, and (iii) the Rex Permits. The
Pipelines do not include Rex’s existing refrigeration plant and all pipelines,
fixtures and equipment downstream from such plant, including, but not limited to
the Dominion tap site and M/R station.

“Plant” means that certain skid-mounted cryogenic gas processing plant commonly
referred to as “Sarsen” and all of Stonehenge’s equipment, machinery, fixtures
and other tangible personal property and improvements used or held for use
primarily in connection with the operation of such plant, excluding automotive
equipment.

“Plant Purchase Price” is defined in Section 1.2.

“Plant Site” means that certain tract of land described on Schedule 2 attached
hereto.

“Rex” is defined in the introductory paragraph.

 

Appendix A – Page 2



--------------------------------------------------------------------------------

“Rex Contributed Assets” means Rex’s 16.3% undivided interest in the Plant
acquired pursuant to this Agreement.

“Rex Permits” is defined in Section 4.11.

“Rex Retained Liabilities” means all liabilities and obligations of Rex arising
from or relating to the Pipelines, whether such liabilities or obligations
relate to payment, performance or otherwise, other than the Assumed Liabilities.

“Rights of Way” means all real property, leases, licenses, rights-of-way, and
easements related to the Pipelines or necessary for the location, use,
occupancy, maintenance, repair, replacement and removal of the Pipelines, and
which are described on Schedule 5.

“Stonehenge” is defined in the introductory paragraph.

“Stonehenge Contributed Assets” means Stonehenge’s 83.7% undivided interest in
the Plant.

“Stonehenge Retained Liabilities” means all liabilities and obligations of
Stonehenge arising from or relating to the Plant, whether such liabilities or
obligations relate to payment, performance or otherwise, other than the Assumed
Liabilities.

“Tax Returns” is defined in Section 4.13(a).

“Taxes” means any and all taxes, levies, imposts, duties, assessments and
withholdings imposed or required to be collected by or paid over to any
Governmental Entity, including any interest, penalties, fines, assessments or
additions imposed with respect to the foregoing.

 

Appendix A – Page 3



--------------------------------------------------------------------------------

Exhibit A

Form of Partial Plant Assignment, Conveyance and Bill of Sale



--------------------------------------------------------------------------------

PARTIAL PLANT ASSIGNMENT, CONVEYANCE AND BILL OF SALE

This PARTIAL PLANT ASSIGNMENT, CONVEYANCE AND BILL OF SALE (“Assignment”) is
executed this 21st day of December, 2009, and is from STONEHENGE ENERGY
RESOURCES, L.P., a Delaware limited partnership (“Seller”) to R.E. GAS
DEVELOPMENT, LLC, a Delaware limited liability company (“Buyer”). Seller and
Buyer each may be referred to in this Assignment individually as a “Party” and
collectively as the “Parties.”

BACKGROUND

Pursuant to that certain Contribution Agreement, dated December 21, 2009 (the
“Agreement”), by and between Seller, Buyer and Keystone Midstream Services, LLC,
Seller has agreed to sell, assign, convey, transfer and deliver the Assets (as
defined below) to Buyer, and Buyer has agreed to purchase and acquire such
Assets from Seller, all as more fully described in the Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties hereby agree as follows:

ARTICLE I

ASSIGNMENT

1.1. Assignment. For good and valuable consideration as set forth in the
Agreement, the receipt and sufficiency of which each Party hereby acknowledges,
Seller hereby grants, transfers, bargains, conveys, and assigns to Buyer a 16.3%
undivided interest in and to that certain skid-mounted cryogenic gas processing
plant commonly referred to as “Sarsen” and all of Stonehenge’s equipment,
machinery, fixtures, and other tangible personal property and improvements used
or held for use primarily in connection with the operation of such plant (the
“Assets”).

ARTICLE II

MISCELLANEOUS

2.1. Governing Agreement. Although this Assignment reflects the complete and
final transfer of the Assets, this Assignment is expressly made subject to the
terms and provisions of the Agreement. The delivery of this Assignment shall not
affect, enlarge, diminish, or otherwise impair any of the representations,
warranties, covenants, conditions, indemnities, terms, or provisions of the
Agreement, and all of the representations, warranties, covenants, conditions,
indemnities, terms, and provisions contained in the Agreement shall survive the
delivery of this Assignment to the extent, and in the manner, set forth in the
Agreement. In the event of a conflict between the terms and provisions of this
Assignment and the terms and provisions of the Agreement, the terms and
provisions of the Agreement shall govern and control.

2.2. Further Assurances. The Parties agree to take all such further actions and
to execute, acknowledge, and deliver all such further documents as are necessary
or useful to more effectively convey, transfer to or vest in Buyer the Assets or
to better enable Buyer to realize upon or otherwise enjoy any of the Assets or
to carry into effect the intent and purposes of the Agreement and this
Assignment.



--------------------------------------------------------------------------------

2.3. Successors and Assigns. The provisions of this Assignment shall bind and
inure to the benefit of Seller and Buyer and their respective successors and
assigns.

2.4. GOVERNING LAW; JURISDICTION AND VENUE. THIS ASSIGNMENT AND THE LEGAL
RELATIONS BETWEEN SELLER AND BUYER HEREUNDER SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF PENNSYLVANIA, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES THEREOF.

2.5. Captions. The captions and article and section numbers in this Assignment
are for convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Assignment.

2.6. Counterparts. This Assignment may be executed in one or more originals, but
all of which together shall constitute one and the same instrument.

[Remainder of Page Intentionally Left Blank

Signature Page Follows]



--------------------------------------------------------------------------------

This Assignment is executed on the date set forth above, to be effective for all
purposes as of the date set forth above.

 

SELLER:

 

STONEHENGE ENERGY RESOURCES, L.P.

   

BUYER:

 

R.E. GAS DEVELOPMENT, LLC

By:          By:      Name:   Charles Wilkinson     Name:   Benjamin W. Hulburt
Title:   President     Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

Exhibit B

Form of Rex Assignment and Assumption Agreement



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION AGREEMENT

(R.E. GAS)

This ASSIGNMENT AND ASSUMPTION AGREEMENT (“Assignment”) is executed this 21st
day of December, 2009, and is from R.E. GAS DEVELOPMENT, LLC, a Delaware limited
liability company (“Assignor”) to KEYSTONE MIDSTREAM SERVICES, LLC, a Delaware
limited liability company (“Assignee”). Assignor and Assignee each may be
referred to in this Assignment individually as a “Party” and collectively as the
“Parties.”

BACKGROUND

Pursuant to that certain Contribution Agreement, dated December __, 2009 (the
“Agreement”), by and among Assignor, Assignee and Stonehenge Energy Resources,
L.P., Assignor has agreed to assign, convey, transfer and deliver the Assets (as
defined below) to Assignee, and Assignee has agreed to acquire such Assets from
Assignor and assume the liabilities and obligations with respect thereto, all as
more fully described in the Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties hereby agree as follows:

ARTICLE I

ASSIGNMENT; ASSUMPTION

1.1. Assignment. For good and valuable consideration as set forth in the
Agreement, the receipt and sufficiency of which each Party hereby acknowledges,
Assignor hereby grants, transfers, bargains, conveys, and assigns to Assignee
all of its right, title and interest in and to following assets (the “Assets”):

(a) a 16.3% undivided interest in and to that certain skid-mounted cryogenic gas
processing plant commonly referred to as “Sarsen” and the equipment, machinery,
fixtures, and other tangible personal property and improvements used or held for
use primarily in connection with the operation of such plant.

1.2. Assumption. Assignee hereby assumes and agrees to pay, perform and
discharge when due the Assumed Liabilities, as set forth in the Agreement; and,
Assignor agrees to pay, perform or discharge the Rex Retained Liabilities, as
set forth in the Agreement.



--------------------------------------------------------------------------------

ARTICLE II

MISCELLANEOUS

2.1. Governing Agreement. Although this Assignment reflects the complete and
final transfer of the Assets, this Assignment is expressly made subject to the
terms and provisions of the Agreement. The delivery of this Assignment shall not
affect, enlarge, diminish, or otherwise impair any of the representations,
warranties, covenants, conditions, indemnities, terms, or provisions of the
Agreement, and all of the representations, warranties, covenants, conditions,
indemnities, terms, and provisions contained in the Agreement shall survive the
delivery of this Assignment to the extent, and in the manner, set forth in the
Agreement. In the event of a conflict between the terms and provisions of this
Assignment and the terms and provisions of the Agreement, the terms and
provisions of the Agreement shall govern and control.

2.2. Further Assurances. The Parties agree to take all such further actions and
to execute, acknowledge, and deliver all such further documents as are necessary
or useful to more effectively convey, transfer to or vest in Assignee the Assets
or to better enable Assignee to realize upon or otherwise enjoy any of the
Assets or to carry into effect the intent and purposes of the Agreement and this
Assignment.

2.3. Successors and Assigns. The provisions of this Assignment shall bind and
inure to the benefit of Assignor and Assignee and their respective successors
and assigns.

2.4. GOVERNING LAW; JURISDICTION AND VENUE. THIS ASSIGNMENT AND THE LEGAL
RELATIONS BETWEEN ASSIGNOR AND ASSIGNEE HEREUNDER SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF PENNSYLVANIA, WITHOUT
REGARD TO THE CONFLICTS OF LAW RULES THEREOF.

2.5. Exhibits. All exhibits and schedules attached hereto are hereby made a part
hereof and incorporated herein by this reference. References in such exhibits
and schedules to instruments on file in the public records are notice of such
instruments for all purposes. Unless provided otherwise, all recording
references in such exhibits and schedules are to the appropriate records of the
counties in which the Assets are located.

2.6. Defined Terms. Any capitalized term not otherwise defined in this
Assignment shall have the meaning set forth for such term in the Agreement.

2.7. Captions. The captions and article and section numbers in this Assignment
are for convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Assignment.

2.8. Counterparts. This Assignment may be executed in one or more originals, but
all of which together shall constitute one and the same instrument.



--------------------------------------------------------------------------------

This Assignment is executed on the date set forth above, to be effective for all
purposes as of the date set forth above.

 

ASSIGNOR:

 

R.E. GAS DEVELOPMENT, LLC

   

ASSIGNEE:

 

KEYSTONE MIDSTREAM SERVICES, LLC

By:         By:     Name:   Benjamin W. Hulburt     Name:   Charles Wilkinson
Title:   President and Chief Executive Officer     Title:   President of
Stonehenge Energy Resources, L.P., Stonehenge is Manager of Keystone Midstream
Services, LLC



--------------------------------------------------------------------------------

Exhibit C

Form of Stonehenge Assignment and Assumption Agreement



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION AGREEMENT

(STONEHENGE)

This ASSIGNMENT AND ASSUMPTION AGREEMENT (“Assignment”) is executed this 21st
day of December, 2009, and is from STONEHENGE ENERGY RESOURCES, L.P., a Delaware
limited partnership (“Assignor”) to KEYSTONE MIDSTREAM SERVICES, LLC, a Delaware
limited liability company (“Assignee”). Assignor and Assignee each may be
referred to in this Assignment individually as a “Party” and collectively as the
“Parties.”

BACKGROUND

Pursuant to that certain Contribution Agreement, dated December 21, 2009 (the
“Agreement”), by and between Assignor, Assignee and R.E. Gas Development, LLC,
Assignor has agreed to assign, convey, transfer and deliver the Assets (as
defined below) to Assignee, and Assignee has agreed to acquire such Assets from
Assignor and assume the liabilities and obligations with respect thereto, all as
more fully described in the Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties hereby agree as follows:

ARTICLE I

ASSIGNMENT; ASSUMPTION

1.1. Assignment. For good and valuable consideration as set forth in the
Agreement, the receipt and sufficiency of which each Party hereby acknowledges,
Assignor hereby grants, transfers, bargains, conveys, and assigns to Assignee
all of its right, title and interest in and to that certain skid-mounted
cryogenic gas processing plant commonly referred to as “Sarsen” and the
equipment, machinery, fixtures, and other tangible personal property and
improvements used or held for use primarily in connection with the operation of
such plant (the “Assets”).

1.2. Assumption. Assignee hereby assumes and agrees to pay, perform and
discharge when due the Assumed Liabilities, as set forth in the Agreement; and,
Assignor agrees to pay, perform or discharge the Stonehenge Retained
Liabilities, as set forth in the Agreement.

ARTICLE II

MISCELLANEOUS

2.1. Governing Agreement. Although this Assignment reflects the complete and
final transfer of the Assets, this Assignment is expressly made subject to the
terms and provisions of the Agreement. The delivery of this Assignment shall not
affect, enlarge, diminish, or otherwise impair any of the representations,
warranties, covenants, conditions, indemnities, terms, or provisions of the
Agreement, and all of the representations, warranties, covenants, conditions,
indemnities, terms, and provisions contained in the Agreement shall survive the
delivery of this Assignment to the extent, and in the manner, set forth in the
Agreement. In the event of a conflict between the terms and provisions of this
Assignment and the terms and provisions of the Agreement, the terms and
provisions of the Agreement shall govern and control.



--------------------------------------------------------------------------------

2.2. Further Assurances. The Parties agree to take all such further actions and
to execute, acknowledge, and deliver all such further documents as are necessary
or useful to more effectively convey, transfer to or vest in Assignee the Assets
or to better enable Assignee to realize upon or otherwise enjoy any of the
Assets or to carry into effect the intent and purposes of the Agreement and this
Assignment.

2.3. Successors and Assigns. The provisions of this Assignment shall bind and
inure to the benefit of Assignor and Assignee and their respective successors
and assigns.

2.4. GOVERNING LAW; JURISDICTION AND VENUE. THIS ASSIGNMENT AND THE LEGAL
RELATIONS BETWEEN ASSIGNOR AND ASSIGNEE HEREUNDER SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF PENNSYLVANIA, WITHOUT
REGARD TO THE CONFLICTS OF LAW RULES THEREOF.

2.5. Exhibits. All exhibits and schedules attached hereto are hereby made a part
hereof and incorporated herein by this reference. References in such exhibits
and schedules to instruments on file in the public records are notice of such
instruments for all purposes. Unless provided otherwise, all recording
references in such exhibits and schedules are to the appropriate records of the
counties in which the Assets are located.

2.6. Defined Terms. Any capitalized term not otherwise defined in this
Assignment shall have the meaning set forth for such term in the Agreement.

2.7. Captions. The captions and article and section numbers in this Assignment
are for convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Assignment.

2.8. Counterparts. This Assignment may be executed in one or more originals, but
all of which together shall constitute one and the same instrument.



--------------------------------------------------------------------------------

This Assignment is executed on the date set forth above, to be effective for all
purposes as of the date set forth above.

 

ASSIGNOR:

 

STONEHENGE ENERGY RESOURCES, L.P.

   

ASSIGNEE:

 

KEYSTONE MIDSTREAM SERVICES, LLC

By:         By:     Name:   Charles Wilkinson     Name:   Charles Wilkinson
Title:   President     Title:   President of Stonehenge Energy Resources, L.P.,
Stonehenge is Manager of Keystone Midstream Services, LLC



--------------------------------------------------------------------------------

Exhibit D

Form of Certificate of Non-Foreign Status



--------------------------------------------------------------------------------

CERTIFICATE OF NON-FOREIGN STATUS

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
For U.S. tax purposes (including Section 1445), the owner of a disregarded
entity (which has legal title to a U.S. real property interest under local law)
will be the transferor of the property, rather than the disregarded entity. R.E.
Gas Development, LLC, a Delaware limited liability company (“Seller”) is a
disregarded entity as defined in Treasury Regulation
Section 1.1445-2(b)(2)(iii). The sole member of Seller is Rex Energy Corporation
(hereinafter “Transferor”) which has elected to be treated as a corporation for
U.S. tax purposes. To inform the transferee that withholding of tax is not
required upon the disposition of a U.S. real property interest by Transferor
through Seller, the undersigned hereby certifies under penalties of perjury the
following on behalf of Transferor:

 

  1. Transferor is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate (as those terms are defined in the Internal Revenue
Code and Income Tax Regulations) nor a nonresident alien for U.S. income tax
purposes;

 

  2. Transferor is not a disregarded entity as defined in Treasury Regulation
Section 1.1445-2(b)(2)(iii).

 

  3. Transferor’s U.S. employer identification number is 20-8814402; and

 

  4. Transferor’s office address is 476 Rolling Ride Drive, Suite 300, State
College, Pennsylvania 16801.

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.

 

Rex Energy Corporation,

a Delaware corporation

    By:            Date: December 21, 2009  

Name: Benjamin W. Hulburt

Title: President and Chief Executive Officer

     



--------------------------------------------------------------------------------

THE STATE OF PENNSYLVANIA

      §                   §            

COUNTY OF CENTRE

   §               

This instrument was acknowledged before me on the 21st day of December, 2009 by
Benjamin W. Hulburt, the President and Chief Executive Officer of Rex Energy
Corporation, a Delaware corporation, on behalf of said corporation.

   Notary Public, State of Pennsylvania



--------------------------------------------------------------------------------

Exhibit E

Form of Site Lease



--------------------------------------------------------------------------------

SITE LEASE AGREEMENT

THIS SITE LEASE AGREEMENT (“Lease”) is made and entered into as of the __ day of
__________________, 20__, (the “Commencement Date”) by and between R.E. GAS
DEVELOPMENT, LLC, a Delaware limited liability company (“Landlord”), and
KEYSTONE MIDSTREAM SERVICES, LLC, a _______________ limited liability company
(“Tenant”).

WINTESSETH:

WHEREAS, Landlord owns certain land located in Forward Township and
Connoquennessing Township, Butler County, Pennsylvania and commonly known as
Parcel 2 in the Magill Plan of Lots recorded in the Office of the Butler County
Recorder at Instrument Number ________________ (the “Property”);

WHEREAS, Tenant desires to lease a portion of the Property as more fully
described in Section 1 hereto (the “Premises”) and Landlord desires to lease the
Premises to Tenant, all in accordance with the terms and conditions hereinafter
set forth.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, Landlord and Tenant agree
as follows:

 

1. PREMISES, ACCEPTANCE AND TERM

(a) Lease of the Premises. Landlord hereby leases to Tenant and Tenant hereby
leases from Landlord, the Premises, as follows:

(i) Phase I Space. From the Commencement Date, the Premises shall consist of
approximately 19.58 acres of the Property, as depicted on Exhibit A attached
hereto, together with the southern one half portion of the Control Building, as
shown on Exhibit B attached hereto (the “Phase I Space”). The term the “Control
Building” means that certain building located on the Property, as shown on
Exhibit A attached hereto.

(ii) Phase II Space. From and after the Phase II Commencement Date (defined in
Section 1 (c)(ii) below), the Premises shall consist of the Phase I Space plus
approximately 1.23 acres of the Property, as depicted on Exhibit A attached
hereto, together with the northern one half portion of the Control Building, as
shown on Exhibit B attached hereto (the “Phase II Space”).

(b) Acceptance. Tenant has inspected the Premises and is fully familiar with the
physical condition thereof. Landlord makes no representation or warranty with
respect to the condition of the Premises or its fitness or availability for any
particular use and the Landlord shall not be liable for any latent or patent
defect therein. Tenant further acknowledges and agrees that the Premises will be
delivered “As Is,” and that the Landlord is not obligated to make any
modification thereto. Tenant shall cause that certain proposed gravel

 

3



--------------------------------------------------------------------------------

road, as shown on Exhibit A attached hereto (the “Gravel Road”), to be
constructed, subject to obtaining Landlord’s prior written consent to the
construction contract and cost for such work. Landlord and Tenant shall equally
share in the cost of the construction of the Gravel Road; provided, that
Landlord’s share shall not exceed 50% of the cost set forth in the construction
contract to which Landlord has provided its consent. Within thirty (30) days of
receipt of an invoice from Tenant, Landlord shall reimburse Tenant for
Landlord’s one-half share thereof.

(c) Term and Rent Commencement Date. Subject to the terms herein stated, the
term of this Lease shall begin on the Commencement Date and end on the
Termination Date (the “Term”), as further set forth below:

(i) Phase I Term. Tenant’s lease of the Phase I Space shall commence on the
Commencement Date.

(ii) Phase II Term. Tenant’s lease of the Phase II Space shall commence ninety
(90) days after the Gas Processing Plant is operational (the “Phase II
Commencement Date”). Upon the request of either party, Landlord and Tenant shall
execute a confirmation of the Phase II Commencement Date.

(iii) Termination Date. This Lease shall be terminated upon the earlier of
(x) the termination of that certain Gas Gathering, Compression and Processing
Agreement dated December __, 2009, by and between Landlord and Tenant (“Gas
Gathering, Compression and Processing Agreement”); or (y) the date upon which
this Lease is terminated pursuant to Section 7 hereof (the “Termination Date”).

In no event shall the Lease extend beyond the Term, except that Tenant shall
have the right to access to the Premises for an additional six months (6) months
after the Termination Date for purposes of removing the Gas Processing Plant (as
hereinafter defined) and restoring the Premises in accordance with Section 10(b)
herein (the “Removal Period”). During the Removal Period, Tenant shall be bound
by and fully perform its obligations under Sections 4, 5(b), 5(c) and 6 herein.
The provision of this Section shall survive the termination or expiration of
this Lease.

(d) Access/Use.

Use. The Premises shall be used solely for the operation of a skid-mounted
cryogenic gas processing plant (commonly known as the Sarsen gas processing
plant), including any modifications, expansions or replacements of such
skid-mounted cryogenic gas processing plant, together with all buildings,
structures and other improvements now or hereafter erected (to the extent
permitted in accordance with the provisions of this Lease) on, over or under the
Premises and related to such gas processing plant, including any and all walkway
and road improvements, parking areas and facilities, landscaping improvements of
whatever nature, utility lines, natural gas pipelines, and the appurtenances to
all of the foregoing (collectively, the “Gas Processing Plant”).

(iv) Tenant’s Rights of Access. Tenant shall have the right of vehicular access
to and from the Premises and Prospect Road via the existing roadways located
within the Premises and over the Gravel Road. Tenant shall have the right to
utilize any and all

 

4



--------------------------------------------------------------------------------

existing utility lines, pipelines, water wells, and sewage and other facilities
located on the Property serving the Premises. The Premises and Tenant’s right of
access are subject to any and all rights-of-way, easements, restrictions,
reservations, exceptions, rights, agreements and any other matters of either
public record or which would be apparent upon an accurate survey or inspection
of the Premises and Property.

(v) Landlord’s Right of Access. From and after the Phase II Commencement Date,
(x) Landlord shall have the right to access the Premises for a period of six
(6) months for purposes of removing the refrigeration plant located within the
Phase II Space, and all personalty and fixtures associated therewith; and (y) in
addition to Landlord’s rights of access set forth in Section 9(c) hereof,
Landlord shall have the right to access the tap site and M&R station, as
depicted on Exhibit A attached hereto, over and through the Premises.

(vi) Common Areas. Prior to the Phase II Commencement Date, Tenant shall have
the non-exclusive right to use the areas of the Control Building that are not
included in the Premises but are reasonably necessary for Tenant’s access to the
Control Building (the “Common Areas”); provided, however, that Tenant’s use of
such Common Areas shall be in common with Landlord or its designees and subject
to such reasonable rules and regulations governing the use as Landlord may from
time to time prescribe, including, without limitation, regulations relating to
the security of the Control Building.

 

2. RENT

(a) Rent for the Premises.

(i) Phase I Rent. Tenant shall pay to Landlord, commencing on the Commencement
Date (“Rent Commencement Date”), for and until the Termination Date, the sum of
[REDACTED]* per annum (the “Phase I Rent”), payable in equal monthly
installments of [REDACTED]*.

(ii) Phase II Rent Tenant shall pay to Landlord, commencing on the Phase II
Commencement Date, for and until the Termination Date, Phase I Rent plus the sum
of [REDACTED]* per annum (the “Phase II Rent”), payable in equal monthly
installments of [REDACTED]*, for a total annual rent of [REDACTED]*, payable in
equal monthly installments of [REDACTED]*. The term “Rent” shall collectively
refer to Phase I Rent and Phase II Rent.

(iii) Each installment of Rent shall be paid monthly by Tenant to Landlord
without any prior notice, demand or set-off, on the first day of each month
during the Term. Any payment for a portion of a month shall be pro-rated based
upon a thirty (30) day month.

(b) Place of Payment. Unless and until notified otherwise by Landlord, all Rent
payments and all other amounts payable to Landlord hereunder shall be paid by
check mailed or delivered to Landlord at its address for Notices as set forth in
Section 11(a) hereof.

 

5



--------------------------------------------------------------------------------

3. UTILITIES, TAXES AND ASSESSMENT

(a) Payment. Landlord shall pay all taxes and assessments relating to the
Property; provided, however that Tenant shall pay all taxes (real and personal)
and assessments allocable to the Premises and the Gas Processing Plant, and
Tenant shall reimburse Landlord for that portion of taxes and assessments on the
Property which are attributable to the Premises and the Gas Processing Plant;
such reimbursement to occur within fifteen (15) days of receipt by Tenant of an
invoice from Landlord therefor. In the event such Gas Processing Plant Premises
and the Gas Processing Plant are not separately assessed, the amount of the
taxes and assessments allocable to the Premises and the Gas Processing Plant
shall be determined based upon the relative fair market value of the Premises
and the Gas Processing Plant, on the one hand, and the total the fair market
value of the property assessed, on the other hand (all such taxes and
assessments for which Tenant is responsible under this Section 3(a) are
hereinafter collectively referred to as “Impositions”).

(b) Exceptions. Nothing contained in this Lease shall be deemed or construed to
require Tenant to pay or discharge: (i) any tax upon the income or profits of
Landlord; or (ii) any franchise, gross receipts, revenue, inheritance or estate
taxes, income or profit, gift or payroll taxes which may be levied against the
estate or interest of Landlord, however such taxes may be designated, even
though such taxes may become a lien against the Property.

(c) Right to Contest. Tenant may, if it shall desire, at its sole cost and
expense, contest the validity or amount of any Imposition, in whole or in part,
by an appropriate proceeding diligently conducted in good faith. Tenant shall
only conduct such a contest after payment of the challenged Imposition unless
Tenant shall give Landlord prior notice to the effect that, under the applicable
law, the payment of such Imposition would, in the opinion of Tenant’s counsel
(and if the law thus provides), prejudice or render moot Tenant’s contest, and
in such case the claimed excess shall be deposited by Tenant in an
interest-bearing account until it must be paid to avoid penalties or other
adverse effects, in which event Tenant shall use such funds to pay the
Imposition.

(d) Taxes on Personalty. Tenant shall pay or cause to be paid all property taxes
on the fixtures, furniture and other personal property of Tenant.

(e) Utilities and Utility Charges. Tenant shall be solely responsible for
installing, and arranging for and maintaining satisfactory utility lines and
services to and for the operation of the Gas Processing Plant, and Tenant shall
pay promptly all deposits, rents, costs, tap-in fees and other charges and fees
for water service, sewer service, gas, electricity, light, heat, steam, power,
telephone and other communication services, and any and all other utility
services desired, rendered or supplied to or in connection with the Premises and
the Gas Processing Plant, provided, that, prior to the Phase II Commencement
Date, Tenant shall pay for the cost of all of the utilities serving the Premises
and Gas Processing Plant, including its proportionate share of the cost of
utilities servicing the Control Building as such share is calculated by Landlord
using reasonable allocation methodologies. Tenant shall, at its sole cost and
expense, procure and keep in effect all necessary permits, licenses and other
authorizations required by any federal, state, county, municipal and local
governments, and all departments, commissions, boards, bureaus, agencies and
offices thereof, having or claiming jurisdiction (“Governmental Authority”) for
the lawful and proper installation and maintenance of the wires, pipes, shafts,
ducts, conduits, tubes and other equipment and appliances for use in supplying
any such services in connection with the operation of the Gas Processing Plant.

 

6



--------------------------------------------------------------------------------

4. COMPLIANCE WITH LAWS

(a) Compliance with Laws and Private Restrictions. Tenant, at its sole cost and
expense, shall comply in all material respects with and cause the Premises to
conform in all material respects to all present or future requirements,
administrative and judicial orders, laws, statutes, ordinances, rules or
regulations (collectively, “Laws”) of any Governmental Authority pertaining to
Tenant’s use thereof, including the making of necessary repairs, replacements,
restorations, alterations and additions. Tenant shall also procure, pay for and
maintain all permits, licenses, approvals and other authorizations necessary for
the lawful use, operation, occupancy and maintenance of the Premises, or any
part thereof, in accordance with the terms of this Lease.

(b) Covenants and Restrictions. Tenant shall not use, occupy or improve the
Premises, or permit the Premises or any part thereof to be used, occupied or
improved, so as to (i) violate any terms, conditions or covenants of any
recorded plats, easements, restrictions, covenants or agreements affecting the
Property or of any documents of which Tenant has knowledge (“Private
Restrictions”), or (ii) cause waste to the Property. In addition, Tenant shall
at all times comply with all affirmative obligations, if any, imposed on the
owner of the Property by any Private Restrictions or public laws. Landlord shall
not voluntarily enter into any Private Restrictions after the Effective Date
without Tenant’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed.

 

5. ALTERATIONS, REPAIRS, CONSTRUCTION STANDARDS AND LIENS

(a) Alterations, Repair and Maintenance. Tenant, at its sole cost and expense,
shall keep the Premises and the Gas Processing Plant in good condition,
reasonable wear and tear excepted. Tenant shall, with all reasonable promptness,
make all repairs, replacements and renewals, including (i) all structural
repairs, necessary to maintain the same in good order and repair and (ii) the
initial earth moving and soil testing necessary to ready the Phase I Space for
construction and installation of the Gas Processing Plant. In addition, Tenant
will repair and maintain the Gravel Road. Landlord and Tenant shall equally
share in the reasonable and actual cost of the maintenance and repair of the
Gravel Road. Within thirty (30) days of receipt of an invoice from Tenant,
Landlord shall reimburse Tenant for Landlord’s one-half share thereof.

(b) Construction Work. Tenant, at its sole cost and expense shall have the right
to install equipment and fixtures in the Gas Processing Plant and to make any
additions, alterations, changes and replacements (whether structural or
non-structural) in or to the Phase I Space and/or Phase II Space (collectively,
the “Construction Work”). in all cases subject to the following:

(i) Permits and Authorizations. No Construction Work shall be undertaken until
all permits and authorizations of all Governmental Authorities required in
connection with the Construction Work shall have been obtained by Tenant, at
Tenant’s sole cost and expense.

 

7



--------------------------------------------------------------------------------

(ii) Landlord Cooperation. Landlord shall promptly execute, deliver and file any
and all instruments and documents required to be obtained by or in the name of
Landlord to facilitate and effect any permits for Construction Work. Landlord
shall also grant or consent to (i) additional utility easements over, upon,
across and through the Property or any part thereof as and when requested by
Tenant from time to time, and any amendments or modifications thereto, and
(ii) reciprocal easement, operation and construction agreements, and any
amendments or modifications thereto, provided that in each instance the same
(1) does not extend beyond the scheduled expiration of the Term, (2) does not
impose upon Landlord any obligation in personam, (3) does not permit or
authorize any construction or other act or thing which is inconsistent with or
would violate any provision of this Lease, and (4) does not unreasonably
interfere with Landlord’s use and development of its Property (exclusive of the
Premises) and is in a location approved by Landlord in its reasonable
discretion.

(c) Mechanic’s Liens. All persons are hereby placed on notice that the interest
of the Landlord in the Premises shall not be subject to liens for improvements
made by or for the Tenant, and that the Tenant has no right, power or authority
to subject the Premises or any part thereof, or the Landlord’s interest therein,
to any mechanics’, laborers’, materialmen’s or similar liens provided for in
present or future law. Tenant shall indemnify the Landlord against and hold the
Landlord harmless from all costs, claims, damages or actions resulting from the
filing, enforcement or existence of any such liens, such obligation to survive
the expiration or termination of this Lease.

 

6. INDEMNIFICATION; INSURANCE AND DESTRUCTION OF PREMISES

(a) Indemnity.

(i) General Indemnification - Tenant. Tenant shall indemnify, defend, and hold
Landlord and Landlord’s affiliates, shareholders, directors, officers,
employees, agents and contractors, and their respective heirs, personal
representatives, successors and assigns (collectively, “Landlord Indemnitees”)
harmless from and against all damages, losses, penalties, fines and expenses
suffered or paid as a result of any and all claims, demands, suits, causes of
action, proceedings, judgments, administrative and judicial orders and
liabilities (including reasonable counsel fees incurred in litigation or
otherwise) (collectively, “Claims”) assessed, incurred or sustained by or
against any Landlord Indemnitee with respect to or arising out of or on account
of (i) any breach by Tenant or any of Tenant’s members, managers, officers,
employees, agents or contractors (collectively, “Tenant Parties”) of Tenant’s
warranties, representations, covenants or agreements hereunder, or (ii) any
personal injury, including death of any person, or property damage, sustained by
any person or entity where such injury, death or damage is caused or alleged to
have been caused, in whole or in part, by the acts or omissions of the any
Tenant Party, or (iii) any violation of any Law by any Tenant Party.

 

8



--------------------------------------------------------------------------------

(ii) General Indemnification - Landlord. Landlord shall indemnify, defend, and
hold Tenant and Tenant’s affiliates, shareholders, directors, officers,
employees, agents and contractors, and their respective heirs, personal
representatives, successors and assigns (collectively, “Tenant Indemnitees”)
harmless from and against all Claims assessed, incurred or sustained by or
against any Tenant Indemnitee with respect to or arising out of or on account of
(i) any breach by Landlord or any of Landlord’s members, managers, officers,
employees, agents or contractors (collectively, “Landlord Parties”) of
Landlord’s warranties, representations, covenants or agreements hereunder, or
(ii) any personal injury, including death of any person, or property damage,
sustained by any person or entity where such injury, death or damage is caused
or alleged to have been caused, in whole or in part, by the acts or omissions of
the any Landlord Party, or (iii) any violation of any Law by any Landlord Party.

(iii) Environmental Hazards.

(1) For the purpose of this Section 6(a)(iii), the term “Environmental
Liabilities” means the presence or existence in, on, or under the Property, the
Premises or any adjoining property owned by Landlord (including, without
limitation, the surface or ground water on or under any such property) of any
Hazardous Substance (as defined below), or any environmental condition which
poses a substantial present or potential hazard to human health or the
environment, or which is subject to regulation under any federal, state or local
environmental law, regulation, rule or ordinance, whether such substance or
condition exists or is being discovered before or after the date of this Lease.

(2) In addition to any obligations of Tenant provided for herein, Tenant shall
defend, indemnify and hold harmless Landlord and the other Landlord Indemnitees
from and against any and all Claims arising out of claims, suits, causes of
action, awards of damages (including natural resource damages), orders
(including cease and desist, compliance and clean-up orders, remedial actions or
corrective or preventative actions, whether sought or issued by judicial or
administrative bodies or through public or private action), either at law or in
equity (including strict liability), relating to Environmental Liabilities which
caused or are alleged to have caused personal injury of any type to any Person
(including any Tenant Party) or damage of any type to any property (including,
without limitation, the expense of clean-up or other corrective or preventative
action at or remediation of the Property or lands or water adjacent thereto) to
the extent that such personal injury or property damage is caused Tenant or any
other Tenant Parties.

(3) As used herein, “Hazardous Substances” shall mean any material or substance
deemed to be harmful to health or the environment by any law, rule regulation or
guidance document, or any material regulated from time to time as a toxic or
hazardous waste or substance under any federal, state or local Law, including,
without limitation, any material or substance containing any of the hazardous
characteristics or constituents set forth in 40 C.F.R. Sec. 261.30 et seq., as
replaced or amended, listed as a hazardous waste pursuant to 40 C.F.R. Sec.
261.30 et seq., as replaced or amended, defined as a “hazardous substance” or a
“pollutant” or a “contaminant” in the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S. C. Sec. 9601 et seq., as amended or
replaced (“CERCLA”), or any state or local statute with similar provisions,
defined as a toxic or hazardous waste in the Solid Waste Disposal Act, 42 U.S.C.
Sec. 6901 et seq., as replaced or amended, or defined as a hazardous substance
under any applicable Pennsylvania Law, or asbestos, polychlorinated biphenyls or
petroleum products.

 

9



--------------------------------------------------------------------------------

(b) Obligations of the Indemnitor and Indemnitee. Any Landlord Indemnitee or
Tenant Indemnitee (collectively, the “Indemnitee”) that proposes to assert the
right to be indemnified under this Section 6 with respect to any claim, action,
suit or proceeding shall, promptly after receipt of notice of any such claim or
commencement of any such action, suit or proceeding, notify Tenant/Landlord (for
purposes of this Section 6, the “Indemnitor”) in writing of the assertion of
such claim or commencement of such action, suit or proceeding, enclosing copies
of all applicable papers received; provided, however, that the failure to so
notify the Indemnitor shall not relieve a party from any obligation to indemnify
under this Section 6 except to the extent the Indemnitor is actually materially
disadvantaged by such failure to give notice. The Indemnitor shall have the
right and obligation to assume the defense of any claim, action, suit or
proceeding with respect to which indemnification is being sought under this
Section 6 with counsel reasonably satisfactory to the Indemnitee. The Indemnitee
shall have the right to employ its own counsel, but the fees and expenses of
such counsel shall be at the sole expense of the Indemnitee; provided, however,
that if the Indemnitee reasonably concludes that there are legal defenses
available to it that are different from or inconsistent with the defenses
available to the Indemnitor and which Indemnitor refuses to assert on
Indemnitee’s behalf after request is made by Indemnitee, then Indemnitee’s
separate counsel may participate in the defense of the action at the
Indemnitor’s expense. The Indemnitor shall not be liable for any settlement
effected without its prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed. The Indemnitee shall cooperate
with the Indemnitor in the defense of any such claim, action, suite or
proceeding to the extent reasonably requested by the Indemnitor, and shall
provide all information, evidence, assistance and authority necessary to enable
the indemnitor to conduct a proper defense. Both parties shall make witnesses
available and to provide any reasonably requested technical assistance to the
other party to pursue or defend any litigation against third parties arising out
of or relating to this Lease, whether or not the party upon which such request
is made is a party to such litigation.

(c) Failure to Defend Action. Should a Indemnitee be entitled to indemnification
under Section 6(a) hereof as a result of a claim by a third party and, after the
Indemnitee has complied with the provisions of Section 6(b), the Indemnitor
fails to assume the defense of such claim, the Indemnitee shall, at the expense
of the Indemnitor, contest or settle such claim.

(d) Survival of Indemnity. The provisions of this Section 6(a) through (c) shall
survive the termination or expiration of this Lease.

(e) Tenant’s Insurance. At all times during the Term and the Removal Period,
Tenant shall keep in effect a comprehensive automobile liability insurance
policy in an amount of not less than One Million Dollars ($1,000,000), a broad
form comprehensive coverage policy or policies of public liability insurance in
an amount of not less than One Million Dollars ($1,000,000) (combined single
limit), an umbrella/excess liability policy of insurance in an amount not less
than Five Million Dollars ($5,000,000), and a policy of workmen’s

 

10



--------------------------------------------------------------------------------

compensation/employer’s liability insurance in an amount not less than One
Hundred Thousand Dollars ($100,000), which shall provide coverage for
third-party liabilities, including the cost of legal defense, arising from
Tenant’s operations and Tenant’s use and tenancy of the Premises or permitted
access over and through the Property. Tenant’s insurance policy or policies
shall name Landlord as an additional insured. Certificates of insurance
evidencing the required coverage shall be provided to Landlord on even date
herewith and upon request at any time and from time to time thereafter. The
insurance policies provided pursuant to this Section 6(e) shall provide that the
insurer shall give Landlord notice of cancellation or failure to renew such
policies at least thirty (30) days in advance of such cancellation or failure to
renew.

(f) Landlord’s Insurance; Waiver of Subrogation. Landlord shall relieve Tenant
of all liability for loss or damage to Landlord’s property, including loss of
use and/or any deductibles thereof, whether real or personal, and whether due to
any act of commission or omission of Tenant, caused by fire and/or the other
perils covered by insurance Landlord may obtain. Landlord’s property coverage
will be in the minimum amount of $1,000,000 and will be endorsed to allow for
Landlord’s waiver of subrogation as noted herein if the policy does not
automatically allow Landlord to waive subrogation.

(g) Tenant’s Waiver of Subrogation. Tenant shall relieve Landlord of all
liability for loss or damage to Tenant’s property, including loss of use and/or
any deductibles thereof, whether real or personal, and whether due to any act of
commission or omission of Landlord, caused by fire and/or the other perils
covered by the insurance Tenant is required to obtain in accordance with the
terms of this Lease. Tenant’s property coverage will be endorsed to allow for
Tenant’s waiver of subrogation as noted herein if the policy does not
automatically allow Tenant to waive subrogation.

(h) Casualty. If the Premises or the Gas Processing Plant are materially damaged
by fire or any other cause, Tenant may terminate this Lease as of the date of
such damage by notice to Landlord within thirty (30) days after the date of such
damage. If the Premises or the Gas Processing Plant are not materially damaged
or if either are materially damaged, but Tenant does not elect to terminate this
Lease, then such damage shall be promptly repaired at the sole cost and expense
of Tenant. Until such repairs and restoration are completed, Rent shall continue
to be due and Tenant shall not receive any abatement thereof.

(i) Force Majeure. If either party is rendered wholly or partially unable to
perform its obligations under this Lease because of a Force Majeure (as
hereinafter defined) event, that party shall be excused from whatever
performance is affected by the Force Majeure event to the extent so affected,
provided that:

(i) the non-performing party, as soon as possible after the occurrence of the
inability to perform due to a Force Majeure event, provides written notice to
the other party of the particulars of the occurrence, including an estimation of
its expected duration and probable impact on the performance of its obligations
hereunder, and continues to furnish timely regular reports with respect thereto
during the period of Force Majeure;

 

11



--------------------------------------------------------------------------------

(ii) the non-performing party shall exercise all reasonable efforts to continue
to perform its obligations hereunder and to remedy its inability to so perform;

(iii) the non-performing party shall provide the other party with prompt notice
of the cessation of the event of Force Majeure giving rise to the excuse from
performance; and

(iv) no obligation of either party that arose prior to the occurrence of the
event of Force Majeure shall be excused as a result of such occurrence.

The burden of proof as to whether an event of Force Majeure has occurred shall
be upon the party claiming an event of Force Majeure.

Notwithstanding anything to the contrary contained herein, Tenant shall not be
excused (due to an event of Force Majeure) from paying any installment of Rent
when due.

As used herein, “Force Majeure” shall mean any cause or causes which wholly or
partly prevent or delay the performance of obligations arising under this Lease
and which are not reasonably within the control of the non-performing party, and
shall include, without limitation, an act of God or terrorism, nuclear
emergency, explosion, fire, epidemic, landslide, lightning, earthquake, flood or
similar cataclysmic occurrence, an act of the public enemy, war, blockage,
embargo, insurrection, riot, civil disturbance, strike, labor dispute, lockout
or other labor disturbance, restrictions or restraints imposed by Law, whether
federal, state or local.

 

7. DEFAULTS, REMEDIES AND SELF-HELP

(a) Events of Default.

(i) Tenant. Tenant shall be in default hereunder in the event that Tenant
(1) shall fail to pay any sums due Landlord hereunder on the due date for such
payment, which failure continues for a period of ten (10) days after written
notice of such non-payment; (2) shall fail to perform any obligation under this
Lease (other than as set forth in subsection (1) of this Section 7(a)(i)), and
such failure continues for a period of thirty (30) days after written notice of
such non-performance (except when the nature of Tenant’s obligation is such that
more than thirty (30) days are required for its performance, then Tenant shall
not be deemed in default if it commences performance within the thirty (30) day
period and thereafter diligently pursues the cure to completion); (3) shall be
adjudicated a bankrupt; (4) shall file or have filed against it a petition in
bankruptcy, reorganization or similar proceedings under the bankruptcy laws of
the United States; (5) shall have a receiver, permanent or temporary, appointed
by a court of competent authority for it or on its behalf; (6) shall request the
appointment of a receiver; (7) shall make a general assignment for the benefit
of creditors; (8) shall have its bank accounts, property or receivables attached
and such attachment proceedings are not dismissed within a sixty (60) day
period; or (9) shall dissolve or liquidate.

 

12



--------------------------------------------------------------------------------

(ii) Landlord. Landlord shall be in default hereunder in the event that Landlord
fails to do, observe, keep and perform any of the terms, covenants, conditions,
agreements or provisions of this Lease required to be done, observed, kept or
performed by Landlord, within thirty (30) days after written notice by Tenant to
Landlord of said failure (except when the nature of Landlord’s obligation is
such that more than thirty (30) days are required for its performance, then
Landlord shall not be deemed in default if it commences performance within the
thirty (30) day period and thereafter diligently pursues the cure to completion.

(b) Landlord Remedies. Upon the occurrence of any one or more of the defaults
specified in Section 7(a), Landlord, without notice to Tenant in any instance
(except where expressly provided for below), may do any one or more of the
following:

(i) Cure. Perform, on behalf and at the expense of Tenant, any obligation of
Tenant under this Lease which Tenant has failed to perform beyond any applicable
grace or cure periods and of which Landlord shall have given Tenant notice
(except in an emergency situation in which no notice is required), the cost of
which performance by Landlord, together with interest thereon at the annual
floating rate of interest equal to four (4) percentage points in excess of the
prime rate of interest as announced from time to time by Bank of America or its
successor from the date of such expenditure, shall be deemed rent and shall be
payable by Tenant to Landlord;

(ii) Terminate. Elect to terminate this Lease and the tenancy created hereby by
giving notice of such election to Tenant without any right on the part of Tenant
to save the forfeiture by payment of any sum due or by other performance of
condition, term, agreement or covenant broken, or elect to terminate Tenant’s
possessory rights and all other rights of Tenant without terminating this Lease,
and in either event, at any time thereafter without notice or demand and without
any liability whatsoever, re-enter the Premises by force, summary proceedings or
otherwise, and remove Tenant and all other persons and property from the
Premises, and store such property in a public warehouse or elsewhere at the cost
and for the account of Tenant without resort to legal process and without
Landlord being deemed guilty of trespass or becoming liable for any loss or
damage occasioned thereby; and

(iii) Other Remedies. Exercise any other legal and/or equitable right or remedy
which it may have at law or in equity, including rights of specific performance
and/or injunctive relief, where appropriate.

(c) Tenant Remedies. In the event of any default by Landlord, Tenant’s exclusive
remedy shall be an action for damages (Tenant hereby waiving the benefit of any
laws granting it a lien upon the property of the Landlord and/or upon rent due
Landlord), but prior to any such action Tenant will give Landlord written notice
specifying such default with particularity, and Landlord shall thereupon have
thirty (30) days in which to cure any such default. Unless and until Landlord
fails to so cure any default after such notice Tenant shall not have any remedy
or cause of action by reason thereof.

(d) In any action to enforce the provisions of this Lease, the prevailing party
shall be entitled to an order directing the other party to pay all costs,
expenses and reasonable attorneys’ fees that may be incurred or paid by the
prevailing party in successfully enforcing or recovering upon the covenants and
agreements in this Lease.

 

13



--------------------------------------------------------------------------------

8. CONDEMNATION

(a) Participation in Condemnation. In the event that the Premises, or any part
thereof, shall be taken in condemnation proceedings or by exercise of any right
of eminent domain or by agreement between Landlord, Tenant and those authorized
to exercise such right (any such matters being hereinafter referred to as a
“Taking”), Landlord and Tenant shall have the right to participate in any such
condemnation proceedings or agreement for the purpose of permitting each to
protect its respective interest hereunder. Each party so participating shall pay
its own fees and expenses in connection therewith.

(b) Entire Taking. If any time during the Term there shall be a Taking of the
whole of the Premises, this Lease shall terminate on the date of such Taking and
the Rent shall be apportioned and paid to the date of such Taking. If at any
time during the Term there shall be a Taking of a material portion of the
Premises, then Tenant shall have the right to terminate this Lease as of the
date of such Taking and the Rent shall be apportioned and paid as of the date of
such Taking. For the purpose of this Article, a “material portion of the
Premises” shall be deemed to have been taken if (i) in the judgment of Landlord
and Tenant, reasonably exercised, it will no longer be economically feasible to
continue to operate the Premises for the purpose permitted by Section 1(d)
hereof, or (ii) loss of direct access to or from the Premises has occurred.

(c) Award for Entire Taking. Except as otherwise herein expressly provided, in
the event all or substantially all of the Premises is taken by eminent domain,
or sale in lieu thereof, and this Lease terminates, Landlord and Tenant shall
each retain their respective right to seek damages from the condemning authority
for loss by each in the fair market value of its interest in the Premises and
the Gas Processing Plant thereon, respectively, and shall cooperate in any legal
proceeding required to recover such damages.

(d) Award for Partial Taking. If there is a Taking of less than the whole of the
Premises that does not result in a termination of this Lease as provided in
Section 8(b) hereof, this Lease shall continue after any such Taking and shall
remain unaffected except:

(i) Rent Reduction. The Rent shall be reduced by an amount which bears the same
proportion to the annual Rent immediately prior to the partial Taking as the
value of the part of the Premises so taken shall bear to the value of the whole
Premises immediately prior to such Taking. If the parties do not agree within
fifteen (15) days after such taking, upon the amount of such reduction, each
party shall select one appraiser (each appraiser to be MAI certified) within ten
(10) days thereafter, the two (2) appraisers shall select a third appraiser
(having an MAI certification) and the three (3) appraisers shall collectively
determine the rental values, as described above, within thirty (30) days
thereafter, and such decision shall be conclusively binding upon the parties.

(ii) Payment to Tenant. The damages to which Tenant is entitled shall be paid to
Tenant promptly upon receipt by the parties, subject to the rights of any
mortgagees.

 

14



--------------------------------------------------------------------------------

9. ASSIGNMENT, SUBLETTING AND ATTORNMENT

(a) Assignment by Tenant. Tenant shall not assign, sublease, mortgage or
otherwise transfer (by operation of law or otherwise) the Premises or any part
thereof without the prior written consent of Landlord, which consent may be
withheld in Landlord’s sole and absolute discretion.

(b) Rights of Landlord.

(i) Nothing contained in this Lease shall be deemed in any way to limit,
restrict or otherwise affect Landlord’s right to convey its interest in the
Premises, subject to this Lease, or to assign its interest in this Lease, or to
assign from time to time all or any part of the Rent at any time paid or payable
hereunder by Tenant to a transferee designated by Landlord by notice to Tenant,
and in any such case Tenant shall pay the Rent herein provided for, or the
portion thereof so assigned, subject to the provisions of this Lease, to
Landlord’s designee at the address set forth in any such notice.

(ii) In the event of any such sale or transfer, Tenant and Landlord’s successor
shall upon request of Tenant execute in recordable form and duly record an
agreement in form and substance reasonably satisfactory to Tenant whereby
Landlord’s rights and obligations are assigned to and assumed by such successor
and whereby such successor shall be in privity of contract with Tenant under
this Lease.

(c) Access by Landlord. In addition to those rights reserved in
Section 1(d)(iii) hereof, Landlord reserves to itself, its agents, employees,
contractors and assigns, the right of access to the Gas Processing Plant and the
Premises, upon reasonable prior oral or written notice to Tenant, except in the
event of an emergency, in which case Landlord shall have the right to immediate
access but shall promptly notify Tenant of such access.

(d) Attornment. If, at any time during the Term of this Lease, Landlord shall be
the holder of a leasehold estate covering premises which include the Premises,
and if such leasehold shall terminate or be terminated for any reason, or if, at
any time during the Term a mortgage to which this Lease is subordinate shall be
foreclosed, Tenant agrees at the election and upon demand of any owner of any
portion of the Property which includes the Premises, or of any mortgagee in
possession thereof, or of any holder of a leasehold thereafter affecting any
portion of the Premises, or of any purchaser at foreclosure, to attorn, from
time to time, to any such owner, mortgagee, holder or purchaser upon the terms
and conditions set forth herein for the remainder of the Term. This Lease shall
be subordinate to the lien of any mortgage or mortgages or the lien resulting
from any other method of financing or refinancing now or hereafter in force
against the Property and/or the Premises, and to all advances made or hereafter
to be made upon the security thereof, resulting from any encumbrance placed or
permitted by Landlord.

(e) Nonrecourse. Tenant shall look solely to the estate and property of the
Landlord in the Property, for the satisfaction of the Tenant’s remedies for the
collection of a judgment (or other judicial process) requiring the payment of
money by the Landlord in the event of any

 

15



--------------------------------------------------------------------------------

default or breach by the Landlord with respect to any term, covenant or
condition of the Lease to be observed and/or performed by the Landlord, and no
other property or assets of the Landlord or any agent thereof shall be subject
to levy, execution or other enforcement procedure for the satisfaction of the
Tenant’s remedies.

 

10. TITLE TO IMPROVEMENTS AND SURRENDER

(a) Ownership and Surrender of Improvements. Except for Landlord’s equipment to
be removed as provided in Section 1(d)(iii) hereof, Landlord acknowledges that
Tenant is the owner of the Gas Processing Plant and all of the equipment erected
or located on the Premises now or thereafter during the Term, and that title to
such shall remain in Tenant until this Lease is terminated or expires. Tenant
shall have the right, exercisable in its discretion, during the Term of this
Lease to add to, remove, replace or modify all or any part of the Gas Processing
Plant. Any and all trade fixtures and equipment, signs, appliances, furniture
and other personal property of any nature installed in the Gas Processing Plant
shall not become a part of the Premises and may be removed at any time during
the Term.

(b) Surrender and Restoration. Upon the Termination Date, Tenant shall surrender
and deliver the Premises to Landlord. During the Removal Period, Tenant shall
remove the Gas Processing Plant from the Premises; provided, however, Tenant
shall have no obligation to remove the foundations and below ground-level
portions of the Gas Processing Plant. Tenant shall have such rights of use and
access as may be necessary or desirable to complete such removal during the
Removal Period. Upon the completion of the removal of the Gas Processing Plant
from the Premises, Tenant shall repair or restore the surface of the Premises to
the reasonable satisfaction of the Landlord. The provisions of this
Section 10(b) shall survive the termination or expiration of this Lease.

 

11. MISCELLANEOUS

(a) Notices. Whenever any notice, consent, election, waiver, approval or
authorization (“Notice”) is required or permitted under this Lease, the same
shall be in writing, and all oral notices, consents, elections, waivers,
approvals and authorizations shall be of no force and effect. All Notices by
Tenant to Landlord shall be deemed to have been duly given if sent to Landlord
by registered or certified mail (return receipt requested), postage prepaid, or
by an overnight express mail or nationally recognized courier service (e.g.,
FedEx) to Landlord at:

R.E. Gas Development, LLC

476 Rolling Ridge Drive

State College, PA 16801

Attention: President

 

16



--------------------------------------------------------------------------------

All Notices by Landlord to Tenant shall be deemed to have been duly given if
sent to Tenant by registered or certified mail (return receipt requested),
postage prepaid, or by an overnight express mail or nationally recognized
courier service (e.g., Federal Express) to Tenant at:

Keystone Midstream Services, LLC

10355 Westmoor Drive

Suite 250

Westminster, CO 80021

Attention: President

All Notices shall be effective upon being deposited in the United States mail or
one (1) day after delivery to an express courier service in the manner
prescribed in paragraph (a) above. However, the time period in which a response
to any such Notice must be given shall commence to run from the date of receipt
by the addressee thereof as shown on the return receipt of the Notice or as
otherwise shown. Rejection or other refusal to accept, or the inability to
deliver because of changed address of which no Notice was given, shall be deemed
to be receipt of the Notice as of the date of such rejection, refusal or
inability to deliver.

(b) Waiver. No term, covenant, condition or default of this Lease shall be
deemed to have been waived unless such waiver shall be in writing signed by the
party charged therewith. The consent of one party to any act or matter must be
in writing and shall apply only with respect to the particular act or matter to
which such consent is given and shall not relieve the other party from the
obligation to obtain the consent of the first party to any other act or matter.

(c) Recording. Neither Landlord nor Tenant shall record this Lease in its
entirety. Each of Landlord and Tenant shall execute, acknowledge and deliver to
the other upon request duplicate originals of a memorandum of this Lease
containing the information required by law for notice to third parties, which
memorandum may be recorded by either party at the recording party’s expense. No
memorandum of this Lease shall disclose any amount payable under this Lease.

(d) Remedies Cumulative. The various rights, options, elections, powers and
remedies contained in this Lease, including the rights herein granted to
terminate this Lease, shall be construed as cumulative and no one of them shall
be exclusive of any of the others, or of any other legal or equitable remedy
which either party might otherwise have in the event of breach or default in the
terms hereof, and the exercise of one right or remedy by such party shall not
impair its ability to exercise any other right or remedy until all obligations
imposed upon the other party have been fully performed.

(e) Construction and Entire Agreement. This Lease contains all covenants and
agreements between Landlord and Tenant relating in any manner to the use and
occupancy of the Premises and other matters set forth in this Lease. No prior
agreement or understanding pertaining to the same shall be valid or of any force
or effect, and the covenants and agreements of this Lease cannot be altered,
changed, modified or added to except in writing signed by Landlord and Tenant.

 

17



--------------------------------------------------------------------------------

(f) Effect of Partial Invalidity. If any term or provision of this Lease or the
application thereof to any Person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such term or provision to Persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Lease shall be valid and be enforced to the fullest
extent permitted by law.

(g) Successors and Assigns. This Lease and the covenants and conditions herein
contained shall be binding upon and inure to the benefit of the parties hereto
and the respective permitted successors and assigns of Landlord and Tenant.

(h) No Partnership. Nothing contained in this Lease shall be deemed or construed
by the parties hereto or by any third Person to create the relationship of
principal and agent or of partners or of joint venturers or of any association
between Landlord and Tenant.

(i) Quiet Enjoyment. Title. Provided Tenant is not in default hereunder beyond
any applicable grace and/or notice period, Tenant shall have quiet enjoyment of
the Premises during the Term subject to all the provisions of this Lease.

(j) Signs. Tenant shall be permitted to erect any signs on the Premises that
comply with applicable laws, provided that the erection of such signs does not
cause damage to the Premises and Tenant first obtains Landlord’s prior written
consent to any such signs, such consent to not be unreasonably withheld,
conditioned or delayed.

(k) Governing Law. This Lease shall be construed under and governed by the laws
of the Commonwealth of Pennsylvania, without regard to the principles of
conflicts of law thereof.

(l) Holdover. In the event Tenant holds over after the expiration or earlier
termination of the Term of this Lease, Tenant shall be liable to Landlord for
Rent at the rate of Two Hundred Percent (200%) of the rate in effect for the
month which includes the date of such expiration or earlier termination of the
term.

(m) Brokers. Landlord and the Tenant hereby represent and warrant each to the
other that no brokers, agents or finders were involved on their behalf in
negotiating or consummating this Lease.

(n) Headings. Headings of the sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any provision of this Lease.

(o) Counterparts. Landlord and Tenant may execute this Lease in any number of
counterparts, each of which, when executed and delivered, shall have the force
and effect of an original, but all of such counterparts shall constitute one and
the same instrument. For purposes of the foregoing facsimile signatures or
signatures transmitted by e-mail/PDF shall have the same force and effect as
original signatures.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed by
their respective representatives duly authorized, as of the date first above
written.

 

LANDLORD:

 

R.E. GAS DEVELOPMENT, LLC

By:     Name:     Title:      

 

TENANT:

 

KEYSTONE MIDSTREAM SERVICES, LLC

By:     Name:     Title:      

 

19



--------------------------------------------------------------------------------

EXHIBIT A

Depiction of Premises

[Attached]

[A copy of a map showing the Phase I space and the Phase II space was attached
to the agreement]



--------------------------------------------------------------------------------

EXHIBIT B

Control Building

[Attached]



--------------------------------------------------------------------------------

Exhibit F

Pipeline Option Agreement



--------------------------------------------------------------------------------

PIPELINE OPTION AGREEMENT

This PIPELINE OPTION AGREEMENT (the “Option Agreement”) is executed this 21st
day of December, 2009, and is from R.E. GAS DEVELOPMENT, LLC, a Delaware limited
liability company (“Rex”) to KEYSTONE MIDSTREAM SERVICES, LLC, a Delaware
limited liability company (“Keystone”). Rex and Keystone each may be referred to
in this Option individually as a “Party” and collectively as the “Parties.”

BACKGROUND

Pursuant to that certain Contribution Agreement, dated December 21, 2009 (the
“Agreement”), by and among Rex, Keystone and Stonehenge Energy Resources, L.P.,
Rex has agreed to grant Keystone the option to purchase the Pipelines (as
defined in the Agreement).

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties hereby agree as follows:

ARTICLE I

OPTION

1.1. Option. Rex hereby grants Keystone an option, to be exercised at Keystone’s
sole election, to purchase the Pipelines for the purchase price of $1.00. Upon
Keystone’s written notice to Rex of its election to purchase the Pipelines, the
Parties agree to take all necessary actions, including those set forth in the
Agreement, to transfer the Pipelines to Keystone as soon as commercially
practical.

1.2. Termination. Notwithstanding anything to the contrary herein, Keystone’s
option to purchase the Pipelines shall survive for a period of three (3) years
from the Closing Date (as defined in the Agreement). In the event Keystone fails
to exercise its option to purchase the Pipelines within such three-year period,
the option will terminate and the Parties will have no further obligations
pursuant to this Option Agreement.

ARTICLE II

MISCELLANEOUS

2.1. Governing Agreement. This Option Agreement is expressly made subject to the
terms and provisions of the Agreement. The delivery of this Option Agreement
shall not affect, enlarge, diminish, or otherwise impair any of the
representations, warranties, covenants, conditions, indemnities, terms, or
provisions of the Agreement, and all of the representations, warranties,
covenants, conditions, indemnities, terms, and provisions contained in the
Agreement shall survive the delivery of this Option Agreement to the extent, and
in the manner, set forth in the Agreement. In the event of a conflict between
the terms and provisions of this Option Agreement and the terms and provisions
of the Agreement, the terms and provisions of the Agreement shall govern and
control.



--------------------------------------------------------------------------------

2.2. Further Assurances. The Parties agree to take all such further actions and
to execute, acknowledge, and deliver all such further documents as are necessary
or useful to give effect to the intent and purposes of the Agreement and this
Option Agreement.

2.3. Successors and Assigns. The provisions of this Option Agreement shall bind
and inure to the benefit of Rex and Keystone and their respective successors and
assigns.

2.4. GOVERNING LAW; JURISDICTION AND VENUE. THIS OPTION AND THE LEGAL RELATIONS
BETWEEN ASSIGNOR AND ASSIGNEE HEREUNDER SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF PENNSYLVANIA, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES THEREOF.

2.5. Defined Terms. Any capitalized term not otherwise defined in this Option
Agreement shall have the meaning set forth for such term in the Agreement.

2.6. Captions. The captions and article and section numbers in this Option
Agreement are for convenience only and shall not be considered a part of or
affect the construction or interpretation of any provision of this Option
Agreement.

2.7. Counterparts. This Option Agreement may be executed in one or more
originals, but all of which together shall constitute one and the same
instrument.



--------------------------------------------------------------------------------

This Option Agreement is executed on the date set forth above, to be effective
for all purposes as of the date set forth above.

 

ASSIGNOR:

 

R.E. GAS DEVELOPMENT, LLC

   

ASSIGNEE:

 

KEYSTONE MIDSTREAM SERVICES, LLC

By:         By:     Name:   Benjamin W. Hulburt     Name:   Charles Wilkinson
Title:   President and Chief Executive Officer     Title:   President of
Stonehenge Energy Resources, L.P., Stonehenge is Manager of Keystone Midstream
Services, LLC



--------------------------------------------------------------------------------

Exhibit G

Gas Gathering Agreement

 

2



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT

THIS GAS GATHERING AGREEMENT (this “Agreement”), made as of the __ day of
__________, ____, by and between KEYSTONE MIDSTREAM SERVICES, LLC, a Delaware
limited liability company (the “Gatherer”) and R.E. GAS DEVELOPMENT, LLC, a
Delaware limited liability company (the “Producer”). Gatherer and Producer may
hereinafter be referred to individually as a “Party,” and collectively as the
“Parties”.

RECITALS:

WHEREAS, the Gatherer owns a gas gathering system located in Butler County,
Pennsylvania; and

WHEREAS, the Producer owns or controls gas production from various wells in
Butler County, Pennsylvania and desires to have the Gatherer gather the gas for
Producer; and

WHEREAS, the Gatherer is willing to gather such gas for the Producer in
accordance with the terms and conditions of this Agreement;

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, do hereby agree as follows:

1. Defined Terms. Unless otherwise provided to the contrary in this Agreement,
capitalized terms in this Agreement shall have the following meanings:

“Day” shall mean a period of 24 consecutive hours beginning and ending at eight
o’clock a.m. Eastern Time.

“Delivery Point” shall mean the point of interconnect between the Gatherer’s
Gathering System and Producer’s gas processing plant located in Butler County,
Pennsylvania as shown on Exhibit “A” attached hereto and made a part hereof in
full.

“Gas” shall mean natural gas, including casinghead gas produced with crude oil,
gas from gas wells produced in association with crude oil (associated gas), gas
from condensate wells (non-associated gas) and all elements, compounds and
mixtures thereof comprising the effluent vapor stream produced in connection
with such gas, and shall include any inerts or impurities contained therein.

“Gathering Fee” is defined in Section 2.

“Gathering System” shall mean, but not be limited to, the Gas gathering
pipelines, fuel gas pipelines, dehydration facilities, compression facilities,
junctions, heaters, meters,

 

3



--------------------------------------------------------------------------------

separators, electric power lines, communications cables, roads, and other
related facilities and equipment from the inlet flange of the pipeline metering
facility installed up to the inlet flange of the block valve upstream of the
inlet header at the Plant inlet, necessary to gather and transport Gas from the
Receipt Point(s) to the Delivery Point.

“Mcf” and “MMcf” shall mean 1,000 standard cubic feet of gas and 1,000,000
standard cubic feet of gas, respectively.

“Receipt Point” is defined as the inlet flange of Gatherer’s metering facilities
located at or near the well or such other point as may be mutually agreed upon.
Each Receipt Point will be listed on Exhibit “B” to this Agreement; and Exhibit
“B” will be amended from time to time to reflect the addition or deletion of
Receipt Points.

2. Gathering Fee. Producer shall pay Gatherer a Gathering Fee, equal to
[REDACTED]* per Mcf of Producer’s Gas as measured at the Receipt Points.

3. Quantity; Pressure.

(a) Producer shall deliver Gas to Gatherer at the Receipt Points. Subject to
Section 5, Gatherer shall accept all Gas delivered by Producer at the Receipt
Points and shall transport such Gas to the Delivery Point.

(b) Under normal operating conditions, Producer shall deliver or shall cause to
be delivered Gas hereunder to the Receipt Points at a pressure not greater than
600 psig and not less than 100 psig, or such lower pressure as exists in the
Gathering System at the Receipt Points. Notwithstanding anything to the contrary
herein, Producer shall have no obligation to compress Gas prior to delivery of
such Gas at the Receipt Points.

4. Regulation of Production. Producer agrees that it will cooperate with
Gatherer in regulating the flow rate of Producer’s Gas and in establishing a
producing schedule to deliver on a best efforts basis the Gas at a uniform and
continuous flow rate.

5. Quality. Gatherer shall not be obligated to receive Gas delivered hereunder
that fails to meet the following specifications: commercial in quality and free
from any foreign materials such as dirt, dust, iron particles, crude oil, dark
condensate, and free water, and other similar matter; and substances which may
be injurious to pipelines or which may interfere with the transmission of said
Gas.

6. Term. This Agreement shall be effective from the date hereof and shall
continue in full force until the “In-Service Date”, as such term is defined in
that certain Gas Gathering, Compression and Processing Agreement between the
Parties dated December 21, 2009. This Agreement will automatically terminate on
the In-Service Date without further action taken by the Parties.

7. Measurement and Meter Testing.

(a) All Gas measurements required hereunder shall be made with equipment of
standard make to be furnished, installed, operated, and maintained by Gatherer
in accordance with the recommendations contained in ANSI/API 2530 as then
published. Producer, or others having Producer’s consent, may, at its option and
expense, install and operate check measuring equipment Upstream of the measuring
equipment to check the measuring equipment, provided the installation of the
check measuring equipment in no way interferes with the operation of the
measuring equipment.

 

4



--------------------------------------------------------------------------------

(b) The factors used in computing Gas volumes from orifice meter measurements
shall be the latest factors published by the AGA. These factors shall include:

(i) Basic orifice factor.

(ii) Pressure base factor based on a pressure base of 14.73 psia.

(iii) Temperature base factor based on a temperature base of 60oF.

(iv) Flowing temperature factor, based on the flowing temperature as measured by
an industry accepted recording device, if, at Gatherer’s option, a recording
device has been installed, otherwise the temperature shall be assumed to be
60oF.

(v) Super compressibility factor, obtained from the latest AGA Manual for the
Determination of Super Compressibility Factors for Natural Gas (AGA 8).

(vi) Specific gravity factor, based on the specific gravity of the Gas as
determined under the provisions set forth below.

(c) Gatherer shall test the accuracy of its measuring equipment at least once
every calendar quarter. Additional test(s) shall be promptly performed upon
notification by either Party to the other. If any additional test requested by
Producer indicates that no inaccuracy of more than 2% exists, at a recording
rate corresponding to the average rate of flow for the period since the last
preceding test, then Producer shall reimburse Gatherer for all its direct costs
in connection with that additional test within 15 days following receipt of a
detailed invoice and supporting documentation setting forth those costs.

(d) If, upon test, any measuring equipment is found to be in error by an amount
not exceeding 2%, at a recording rate corresponding to the average rate of flow
for the period since the last preceding test, previous recordings of that
equipment shall be considered correct in computing deliveries hereunder. If the
measuring equipment shall be found to be in error by an amount exceeding 2%, at
a recording rate corresponding to the average rate of flow for the period since
the last preceding test, then any preceding recordings of that equipment since
the last preceding test shall be corrected to zero error for any period which is
known definitely or agreed upon. If the period is not known definitely or agreed
upon, the correction shall be for a period extending back one-half of the time
elapsed since the last test. In the event a correction is required for previous
deliveries, the volumes delivered shall be calculated by the first of the
following methods which is feasible: (i) by using the registration of any check
meter or meters if installed and accurately registering; or (ii) by correcting
the error if the percentage of error is ascertainable by calibration, test, or
mathematical calculations; or (iii) by estimating the quantity of delivery by
deliveries during periods of similar conditions when the meter was registering
accurately.

(e) Each Party, at its sole risk and liability, shall have access at all
reasonable hours to all facilities which are related to Gas measurement and
sampling. Each Party, at its sole risk and liability, shall have the right to be
present for any installing, reading, cleaning, changing, repairing, testing,
calibrating and/or adjusting of either Party’s measuring equipment. The Parties
shall cooperate in obtaining and providing telemetry and similar equipment and
systems to provide measurement information to the Parties.

 

5



--------------------------------------------------------------------------------

8. Accounting and Payments.

(a) Gatherer shall furnish to Producer on or before the 15th day of each month a
statement indicating the volume of Producer’s Gas gathered during the previous
month and the Gathering Fee owed by Producer. Producer will pay the Gathering
Fee set forth on such statement within 15 days of receipt of such statement.

(b) Each party shall have the right during reasonable hours to examine books,
records, charts, and original test data of the other party to the extent
necessary to verify the accuracy of any statement, charge, credit, computation,
test, or delivery made pursuant to any provision hereof. If any such examination
reveals any inaccuracy in any such statement, charge, credit, computation, test,
or delivery, the necessary adjustment shall be promptly made.

(c) Producer shall be responsible for the payment of any royalties due on
Producer’s Gas. Producer shall indemnify and hold Gatherer harmless from all
claims, actions, causes of action or damages, liability, or obligations arising
out of or related to the payment of the lessor’s royalty or any other burden or
encumbrance affecting Producer’s Gas.

(d) All accounting records and documents directly related to this Agreement
prepared by either party hereto shall be retained for a period of not less than
two years following the end of the calendar year of their origination. The
parties further agree that all matters relating to the accounting hereunder for
any calendar year shall be considered correct and not subject to further audit
or legal challenge after two years following the end of the calendar year.

9. Warranty. Producer represents and warrants that it owns, or has the right to
deliver, all Gas delivered to the Receipt Points for the purposes of this
Agreement, free and clear of all liens, encumbrances and adverse claims.
Producer hereby indemnifies Gatherer against and holds Gatherer harmless from
any and all losses arising out of or related to any breach of the foregoing
representation and warranty.

10. Taxes.

(a) Producer shall pay or cause to be paid all production, severance and ad
valorem taxes, assessments, and other charges levied or assessed against the Gas
delivered by Producer hereunder, and against the sale thereof, and all taxes and
statutory charges levied or assessed against any of Producer’s properties,
facilities, or operations.

(b) Gatherer shall pay all taxes and statutory charges levied or assessed
against its Gathering System and operations.

 

6



--------------------------------------------------------------------------------

11. Indemnity.

(a) Each of the parties hereto assumes full responsibility and liability for the
maintenance of its respective properties and agrees to indemnify and save the
other party harmless from all liability and expense on account of any and all
damages, claims, taxes, actions, including injury to or death of persons and
damage to or destruction of property arising from any act or omission or
accident in connection with control or possession of the Gas by, or the
installation, presence, maintenance, and/or operation of the property and
equipment of, the indemnitor.

(b) Producer agrees to defend, indemnify, and hold Gatherer harmless from all
claims, actions, damages, liability, expenses, including wrongful death,
personal injury, or property damage arising out of or in connection with
(i) Producer’s ownership and control of the Gas prior to the time the Gas passes
through the Receipt Point(s); (ii) after the Gas is delivered by Gatherer at the
Delivery Point; and (iii) the ownership and operation of any wells and
facilities installed by Producer above the Receipt Point(s), whether or not
required under the terms of this Agreement.

(c) Gatherer agrees to defend, indemnify, and hold Producer harmless from all
claims, actions, damages, liability, or expense, including wrongful death,
personal injury, or property damage arising out of or in connection with
(i) Gatherer’s control of the Gas after receipt at the Receipt Point(s) and
prior to delivery at the Delivery Point and (ii) the operation of the Gathering
System.

(d) As between the parties hereto, and as to liability, if any accruing to
either party hereto, or to any third party, Producer shall be solely liable for
and in control and possession of the Gas deliverable hereunder and shall bear
the risk of loss until the Gas is delivered to Gatherer at the Receipt Point(s).
Gatherer shall be solely liable for and in control and possession of the Gas and
shall bear the risk of loss until Gatherer has delivered the Gas at the Delivery
Point.

(e) Neither Producer nor Gatherer shall have any responsibility with respect to
Gas deliverable or delivered hereunder, or on account of anything which may be
done, happen, or arise with respect thereto, during such time as said Gas is in
control and possession of the other party as hereinabove provided.

12. Force Majeure. In the event any party hereto is rendered unable, wholly or
in part, by force majeure to carry out its obligations under this Agreement,
other than the obligation to make payments due hereunder, it is agreed that on
such party giving notice and full particulars of such inability by telephone and
in writing to the other party as soon as possible after the occurrence of the
cause relied on, then the obligations of the party giving such notice, so far as
they are affected by such force majeure, shall be suspended during the
continuance of any inability so caused, but for no longer period, and such cause
shall, as far as possible, be remedied with all reasonable dispatch. The term
“force majeure” as employed herein shall mean acts of God; strikes; lockouts; or
other industrial disturbances; acts of the public enemy; wars; blockades;
insurrections; riots; epidemics; landslides; lightning; earthquakes; fires;
storms; floods; washouts; arrests and restraints of governments and people;
civil disturbances; explosion, breakage, or accidents to machinery, plant
facilities, or lines of pipe; the necessity for making repairs to or alterations
of machinery, plant facilities, or lines of pipe; freezing of wells or lines of
pipe; partial or entire failure of wells; and the inability of either Producer
or Gatherer to

 

7



--------------------------------------------------------------------------------

acquire, or the delays on the part of either Producer or Gatherer in acquiring,
at reasonable cost and after the exercise of reasonable diligence: (a) any
servitude, rights-of-way grants, permits, or licenses; (b) any materials or
supplies for the construction or maintenance of facilities; (c) any permits or
permissions from any governmental agency if such are required; and any other
causes, whether of a kind herein enumerated or otherwise, not within control of
the party claiming suspension and which by the exercise of due diligence such
party is unable to prevent or overcome. It is understood and agreed that the
settlement of strikes or lockouts shall be entirely within the discretion of the
party having the difficulty and that the above requirements that any force
majeure shall be remedied with all reasonable dispatch shall not require the
settlement of strikes or lockouts by acceding to the demands of the opposing
party when such course is inadvisable in the sole discretion of the party having
the difficulty

13. Assignments. This Agreement shall extend to and be binding upon the parties
hereto, their successors, and assigns. Subject to the provisions below, this
Agreement and the rights, duties or obligations of the parties hereunder may be
assigned or conveyed in whole; provided, however, that except as set forth in
the following sentence, neither Party shall assign or transfer this Agreement
and any rights, duties or obligations hereunder, without the prior written
consent of the other Party, which consent shall not be unreasonably withheld. No
assignment shall relieve the assignor of any of its duties or liabilities
hereunder which arose prior to such assignment, but the assignee shall assume
all duties and obligations of the assignor arising from and after such
assignment and the assignor shall be relieved of such duties and obligations
arising from and after such assignment. No transfer of, or succession to, the
interest of any Party hereto, either in whole or partially, shall affect or bind
the other Party until the first day of the month following the month in which
the other Party shall have received written notification thereof.

14. Miscellaneous.

(a) The failure of any Party hereto to exercise any right granted hereunder
shall not impair nor be deemed a waiver of that Party’s privilege of exercising
that right at any subsequent time or times.

(b) This Agreement shall be governed by, construed, and enforced in accordance
with the laws of the State of Pennsylvania without regard to choice of law
principles. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

(c) Dispute Resolution.

(i) Dispute. Any controversy, claim, deadlock or dispute between the Parties
arising out of, relating to or in connection with this Agreement (a “Dispute”),
and that is not otherwise settled by agreement between the Parties, shall be
exclusively and finally resolved pursuant to the provisions and procedures set
forth in this Section 14.(c). Without limiting the generality of the first
sentence of this Section, the following shall be considered Disputes for this
purpose: (a) all questions relating to the interpretation or breach of this
Agreement, (b) all questions relating to any representations, negotiations and
other proceedings leading to the execution of this Agreement and (c) all
questions regarding the

 

8



--------------------------------------------------------------------------------

application of this Section 14.(c) and the arbitration provisions contained
herein. Notwithstanding the foregoing provisions of this Section 14.(c), any
legal action for a preliminary injunction or other prejudgment relief will be
resolved by the arbitrator appointed in accordance with Section 14.(c);
provided, that, at any time before the arbitrator has been appointed, any Party
may seek a preliminary injunctive or other prejudgment relief from a
Pennsylvania court of competent jurisdiction to the extent necessary to preserve
the status quo or to preserve such Party’s ability to obtain meaningful relief
pending the outcome of the arbitration proceeding under this Section 14.(c). Any
Party may bring an action in a Pennsylvania court of competent jurisdiction to
compel arbitration of any Dispute after the procedure under Section 14.(c)(ii)
is exhausted; provided, that to the fullest extent permitted by law, each Party
hereby waives and relinquishes any right to compel the resolution of any
substantive issues regarding a Dispute in any court of competent jurisdiction,
or to request any other relief from a court of competent jurisdiction except as
specifically set forth in this Section 14.(c).

(ii) Executive Mediation. In the event of any Dispute, upon written request of
any Party, such Dispute shall immediately be referred to one representative of
the executive management designated by each Party in respect of such Dispute who
is authorized to settle such Dispute. Such representatives shall promptly meet
in a good faith effort to resolve such Dispute. If the representatives
designated by the relevant Dispute Parties pursuant to this Section 14.(c)(ii)
do not resolve such Dispute within ten (10) days after such written request,
such Dispute shall be exclusively and finally resolved by binding arbitration in
accordance with the provisions and procedures set forth in Section 14.(c)(iii).

(iii) Arbitration. The arbitration shall be administered by the American
Arbitration Association, or a successor organization (the “AAA”), under its
Commercial Arbitration Rules. The arbitration shall be conducted by a single
arbitrator chosen under the AAA’s Commercial Arbitration Rule and such
arbitrator shall have at least ten (10) years experience practicing in the oil
and gas industry.

A. The site of arbitration shall be Pittsburgh, Pennsylvania, unless otherwise
agreed by the Parties.

B. The Parties shall diligently and expeditiously proceed with arbitration. The
arbitrator shall be instructed to render a written decision within forty-five
(45) days after the conclusion of the hearing or the filing of such briefs as
may be authorized by the arbitrator, subject to any reasonable delay due to
unforeseen circumstances. Except to the extent the Parties’ remedies may be
limited by the terms of this Agreement, the arbitrator shall be empowered to
award any remedy available under the laws of the State of Pennsylvania including
monetary damages and specific performance. The arbitrator shall not have the
power to amend or add to this Agreement. The award of the arbitrator shall be in
writing with reasons for such award and signed by the arbitrator. Any award
rendered shall be final and binding. Judgment rendered by the arbitrator may be
entered in any court having jurisdiction thereof.

 

9



--------------------------------------------------------------------------------

C. The Parties hereto hereby waive any rights to appeal or to review of such
award by any court or tribunal. The Parties further undertake to carry out
without delay the provisions of any arbitral award or decision, and each agrees
that any such award or decision may be enforced by any competent tribunal.

D. The costs of such arbitration shall be determined by and allocated between
the Parties by the arbitrator in its award. This Section 14.(c)(iii) constitutes
an independent contract to arbitrate all disputes between the Parties, including
disputes regarding contract formation and whether a Party is entitled to
quasi-contractual or quantum meruit recovery from another Party. Unless
otherwise agreed in writing, the Parties shall continue to perform their
respective obligations hereunder during any arbitration proceeding by the
Parties in accordance with this Section 17.3(c).

(d) The Parties agree that (a) Gatherer shall keep confidential all information
provided by Producer to Gatherer pertaining to Producer’s exploration and
development plans, production forecasts, acreage positions and other non-public
information of Producer, and (b) the Parties shall keep the terms of this
Agreement confidential and not disclose the same to any other persons, firms or
entities without prior written consent (of Producer in the case of (a) or the
other Party in the case of (b)); provided, the foregoing shall not apply to
disclosures compelled by law or court order; or to disclosures to a Party’s
affiliates or such Party’s or its affiliates’ employees, directors, officers,
partners, prospective partners or financing sources, financial advisors,
consultants, attorneys, banks, or institutional investors provided those
persons, firms or entities likewise agree to keep this Agreement confidential.

(e) Any change, modification or alteration of this Agreement shall be in
writing, signed by the Parties; and, no course of dealing between the Parties
shall be construed to alter the terms of this Agreement.

(f) All exhibits and appendices to this Agreement are hereby incorporated into
and made part of this Agreement for all purposes. This Agreement, including all
exhibits and appendices, contains the entire agreement between the Parties with
respect to the subject matter hereof, and there are no oral or other promises,
agreements, warranties, obligations, assurances, or conditions precedent,
affecting it.

(g) The terms and provisions of this Agreement are for the sole benefit of
Gatherer and Producer, and no third party is intended to benefit herefrom other
than the Indemnified Parties.

(h) NO BREACH OF THIS AGREEMENT OR CLAIM FOR LOSSES UNDER ANY INDEMNITY
OBLIGATION CONTAINED IN THIS AGREEMENT SHALL CAUSE ANY PARTY TO BE LIABLE FOR,
NOR SHALL LOSSES INCLUDE, ANY DAMAGES OTHER THAN ACTUAL AND DIRECT DAMAGES, AND
EACH PARTY EXPRESSLY WAIVES ANY RIGHT TO CLAIM ANY OTHER DAMAGES, INCLUDING,
WITHOUT LIMITATION, CONSEQUENTIAL, SPECIAL, INDIRECT, PUNITIVE OR EXEMPLARY
DAMAGES.

 

10



--------------------------------------------------------------------------------

(i) This Agreement shall be subject to all applicable federal, state, and local
laws, rules, regulations, and orders affecting either Gatherer or Producer and
that pertain to the Gathering System or the operation thereof. In the event any
one or more of the provisions of this Agreement shall be found to be violative
of any applicable order, rule, or regulation of any regulatory body having
jurisdiction, or of any valid law of the United States or any state or other
governmental entity having jurisdiction, such provision or provisions shall be
deemed to be modified to the extent necessary to comply with such order, rule,
regulation, or law; provided, however, that in the event that a material term
under this Agreement is so modified, the Parties will, timely and in good faith,
revise and amend this Agreement in a manner which preserves, as closely as
possible, each Party’s business and economic objectives as expressed by the
Agreement prior to such modification.

(j) Unless otherwise provided herein, any statement, notice, request or demand
which either Party desires to serve upon the other regarding this Agreement
shall be made in writing and shall be considered as delivered when hand
delivered, or when delivery is confirmed by pre-paid delivery service (such as
FedEx, UPS, DHL or a similar delivery service), or when sent via email, or, if
mailed by United States certified mail, postage prepaid, three (3) days after
mailing, or, if sent by facsimile transmission, when receipt is confirmed by the
equipment of the transmitting Party; provided, if sent by email after normal
business hours or if receipt of a facsimile transmission is confirmed after
normal business hours, receipt shall be deemed to be the next Business Day. Such
notice shall be given to the other Party at the following address, or to such
other address as either Party shall designate by written notice to the other:

If to Producer:

R.E. GAS DEVELOPMENT, LLC

476 Rolling Ridge Drive, Suite 300

State College, PA 16801

Attention: Timothy Beattie

Phone: (814) 278-7267

Fax: (814) 278-7286

If to Gatherer:

KEYSTONE MIDSTREAM SERVICES, LLC

10355 Westmoor Drive, Suite 250

Westminster, CO 80021-2579

Attention: Michael Brinkmeyer

Phone: (303) 991-1480

Fax: (303) 451-7394

(k) This Agreement may be executed in any number of counterparts, each of which
shall be considered an original, and all of which shall be considered one
instrument. This Agreement shall not become effective unless and until executed
by all Parties.

[Remainder of Page Intentionally Left Blank. Signature Page Follows.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Gas Gathering Agreement as of
the date first above written.

 

GATHERER:

 

KEYSTONE MIDSTREAM SERVICES, LLC

   

PRODUCER:

 

R.E. GAS DEVELOPMENT, LLC

By:         By:     Name:   Charles Wilkinson     Name:   Benjamin W. Hulburt
Title:   President of Stonehenge Energy Resources, L.P., Stonehenge is Manager
of Keystone Midstream Services, LLC     Title:   President and Chief Executive
Officer



--------------------------------------------------------------------------------

Exhibit “A”

Delivery Point

That certain point of interconnection between the Gathering System and
Producer’s gas processing plant located in Butler County, Pennsylvania.



--------------------------------------------------------------------------------

EXHIBIT “B”

Receipt Point(s)

The point of interconnection between each of Producer’s wells and the Gathering
System owned and operated by Gatherer hereunder.



--------------------------------------------------------------------------------

Exhibit H

Pipelines Assignment and Assumption Agreement



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION AGREEMENT

(PIPELINES)

This ASSIGNMENT AND ASSUMPTION AGREEMENT (“Assignment”) is executed this __ day
of __________, ____, and is from R.E. GAS DEVELOPMENT, LLC, a Delaware limited
liability company (“Assignor”) to KEYSTONE MIDSTREAM SERVICES, LLC, a Delaware
limited liability company (“Assignee”). Assignor and Assignee each may be
referred to in this Assignment individually as a “Party” and collectively as the
“Parties.”

BACKGROUND

Pursuant to that certain Contribution Agreement, dated December 21, 2009 (the
“Agreement”), by and among Assignor, Assignee and Stonehenge Energy Resources,
L.P. and that certain Pipeline Option Agreement between Assignor and Assignee,
Assignor has agreed to assign, convey, transfer and deliver the Assets (as
defined below) to Assignee, and Assignee has agreed to acquire such Assets from
Assignor and assume the liabilities and obligations with respect thereto, all as
more fully described in the Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties hereby agree as follows:

ARTICLE I

ASSIGNMENT; ASSUMPTION

1.1. Assignment. For good and valuable consideration as set forth in the
Agreement, the receipt and sufficiency of which each Party hereby acknowledges,
Assignor hereby grants, transfers, bargains, conveys, and assigns to Assignee
all of its right, title and interest in and to following assets (the “Assets”):

(a) those certain natural gas gathering pipelines described on Exhibit A
attached hereto and including (i) all real property, leases, licenses,
rights-of-way, and easements related to the pipelines or necessary for the
location, use, occupancy, maintenance, repair replacement and removal of the
pipelines and described on Exhibit B attached hereto, (ii) all of Assignor’s
equipment, machinery, fixtures and other tangible personal property and
improvements used or held for use primarily in connection with the operation of
such pipelines (excluding automotive equipment), and (iii) the Rex Permits. The
Assets do not include Assignor’s existing refrigeration plant and all pipelines,
fixtures and equipment downstream from such plant, including, but not limited to
the Dominion tap site and M/R station.

1.2. Assumption. Assignee hereby assumes and agrees to pay, perform and
discharge when due the Assumed Liabilities, as set forth in the Agreement; and,
Assignor agrees to pay, perform or discharge the Rex Retained Liabilities, as
set forth in the Agreement.



--------------------------------------------------------------------------------

ARTICLE II

MISCELLANEOUS

2.1. Governing Agreement. Although this Assignment reflects the complete and
final transfer of the Assets, this Assignment is expressly made subject to the
terms and provisions of the Agreement. The delivery of this Assignment shall not
affect, enlarge, diminish, or otherwise impair any of the representations,
warranties, covenants, conditions, indemnities, terms, or provisions of the
Agreement, and all of the representations, warranties, covenants, conditions,
indemnities, terms, and provisions contained in the Agreement shall survive the
delivery of this Assignment to the extent, and in the manner, set forth in the
Agreement. In the event of a conflict between the terms and provisions of this
Assignment and the terms and provisions of the Agreement, the terms and
provisions of the Agreement shall govern and control.

2.2. Further Assurances. The Parties agree to take all such further actions and
to execute, acknowledge, and deliver all such further documents as are necessary
or useful to more effectively convey, transfer to or vest in Assignee the Assets
or to better enable Assignee to realize upon or otherwise enjoy any of the
Assets or to carry into effect the intent and purposes of the Agreement and this
Assignment.

2.3. Successors and Assigns. The provisions of this Assignment shall bind and
inure to the benefit of Assignor and Assignee and their respective successors
and assigns.

2.4. GOVERNING LAW; JURISDICTION AND VENUE. THIS ASSIGNMENT AND THE LEGAL
RELATIONS BETWEEN ASSIGNOR AND ASSIGNEE HEREUNDER SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF PENNSYLVANIA, WITHOUT
REGARD TO THE CONFLICTS OF LAW RULES THEREOF.

2.5. Exhibits. All exhibits and schedules attached hereto are hereby made a part
hereof and incorporated herein by this reference. References in such exhibits
and schedules to instruments on file in the public records are notice of such
instruments for all purposes. Unless provided otherwise, all recording
references in such exhibits and schedules are to the appropriate records of the
counties in which the Assets are located.

2.6. Defined Terms. Any capitalized term not otherwise defined in this
Assignment shall have the meaning set forth for such term in the Agreement.

2.7. Captions. The captions and article and section numbers in this Assignment
are for convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Assignment.

2.8. Counterparts. This Assignment may be executed in one or more originals, but
all of which together shall constitute one and the same instrument.



--------------------------------------------------------------------------------

This Assignment is executed on the date set forth above, to be effective for all
purposes as of the date set forth above.

 

ASSIGNOR:

 

R.E. GAS DEVELOPMENT, LLC

   

ASSIGNEE:

 

KEYSTONE MIDSTREAM SERVICES, LLC

By:         By:     Name:   Benjamin W. Hulburt     Name:   Charles Wilkinson
Title:   President and Chief Executive Officer     Title:   President of
Stonehenge Energy Resources, L.P., Stonehenge is Manager of Keystone Midstream
Services, LLC

ACKNOWLEDGEMENTS

 

THE STATE OF                             

   §                        §                    

COUNTY OF                                 

   §                    

This instrument was acknowledged before me on the __ day of _________, ____ by
__________, the __________ of R.E. Gas Development, LLC, a Delaware limited
liability company, on behalf of said limited liability company.

 

   Notary Public, State of                      

 

THE STATE OF                             

   §                        §                    

COUNTY OF                                 

   §                    

This instrument was acknowledged before me on the __ day of _________, ____ by
__________, the __________ of Keystone Midstream Services, LLC, a Delaware
limited liability company, on behalf of said limited liability company.

 

   Notary Public, State of                      



--------------------------------------------------------------------------------

EXHIBIT A

PIPELINES



--------------------------------------------------------------------------------

Schedule 1

Pipelines

Those certain natural gas gathering pipelines crossing lands covered by the
following leases and depicted on the map set forth below:

Lease
Date

 

Lessor

 

Original Lessee

 

Current Lessee

 

Parcel I.D.

 

Acres

  

Recorded
Instrument No.

02/09/2007

  John O. Bame   Vista Resources Inc.   R.E. Gas Development, LLC   4F-52-9A1  
163.0900    200704230009840

02/09/2007

  John O. Bame   Vista Resources Inc.   R.E. Gas Development, LLC   4F-54-A6  
63.0000    200704230009841

03/21/2007

  John S. Enslen, et ux   Vista Resources Inc.   R.E. Gas Development, LLC  
4F-27-19, 4F-27-19D   59.2200    200705110011900

12/16/2006

  Rodney J. Gasch, et ux   Vista Resources Inc.   R.E. Gas Development, LLC  
4F-27-A1   76.9720    200906260014509

03/04/2007

  Virginia M. Hall, et al   Vista Resources Inc.   R.E. Gas Development, LLC  
4F-27-21   65.2600    200706200015890

04/26/2007

  J. Upton Hudson   Vista Resources Inc.   R.E. Gas Development, LLC   4F-27-A4B
  125.8470    200709210024832

12/21/2006

  Kane Family Trust   Vista Resources Inc.   R.E. Gas Development, LLC  
4F-27-13   51.1600    200706000015883

01/31/2007

  Lisa M. Knauf   Vista Resources Inc.   R.E. Gas Development, LLC   4F-27-A15  
31.6050    200706200015871

01/10/2007

  Roy E. Knauf, et ux   Vista Resources Inc.   R.E. Gas Development, LLC  

4F-27-A1A,4F27A1G,

4F-52-9, 4F-54-A7

  217.3303    200706200015881

07/28/2007

  Paul M. Lonchena, et ux   Vista Resources Inc.   R.E. Gas Development, LLC  
4F-27-A3   40.0000    200709270025387

11/29/2006

  Donald T. Reedy   Vista Resources Inc.   R.E. Gas Development, LLC  
4F-25-20F, 4F-2528M   100.0500    200703130005772

11/30/2006

  Jerome M. Weakland, et ux   Vista Resources Inc.   R.E. Gas Development, LLC  
4F-27-17C & 4F-2718   99.5640    20071010026513

12/14/2006

  Elmira Zirnsak   Vista Resources Inc.   R.E. Gas Development, LLC   4F-27-10 &
4F-27-11   92.3200    200710100026488

03/15/2008

  Paul W. Knauff, et ux   Vista Resources Inc.   R.E. Gas Development, LLC  
4F-27-A1E   42.0000    200804030007040

06/05/2008

  Randy E. Soergel, et ux   Vista Resources Inc.   R.E. Gas Development, LLC  
4F27-5C   38.7800    200906050012482

[A COPY OF A MAP SHOWING THE PIPELINES HAS BEEN REDACTED]*



--------------------------------------------------------------------------------

EXHIBIT B

RIGHTS OF WAY



--------------------------------------------------------------------------------

Schedule 2

Plant Site

That certain tract of land constituting the “Phase I Space” to be leased to the
Company pursuant to that certain Site Lease to be entered into between the
Company and Rex pursuant to the terms of Section 3.3 or such Alternate Site as
may be acquired by the Company pursuant to the terms of Section 3.3.



--------------------------------------------------------------------------------

Schedule 3

Required Consents

A consent is required pursuant to that certain Credit Agreement, dated as of
September 28, 2007, by and among Rex Energy Corporation, as Borrower, KeyBank
National Association, as Administrative Agent, and the lenders party thereto, as
amended.



--------------------------------------------------------------------------------

Schedule 4

Non-transferable Permits

NONE



--------------------------------------------------------------------------------

Schedule 4.14

CONTRACTS

1. That certain Gas Purchase Agreement by and between Butler Gas Processing, LLC
and Vista Marcellus, Inc. dated May 9, 2009.



--------------------------------------------------------------------------------

Schedule 5

Rights-of-Way

 

1. Pipeline Right-of-Way Agreement by and among Paul S. Bilski, Lisa Knauf
Bilski and Vista Resources, Inc. dated January 16, 2009 covering portions of
Tract No 4F27-A15 in Forward Township, Butler County, Pennsylvania.

 

2. Compressor Station and Pipeline Right of Way Agreement by and among Brian L.
Magill, Sherri D. Magill and Vista Operating, Inc. dated July 30, 2008 covering
lands situated in Connoquenessing and Forward Township, Butler County,
Pennsylvania recorded at instrument number 200809150021102.

 

3. Right of Way Agreement by and between The Betty J. Lambert Revocable Trust
Agreement, Betty J. Lambert as Trustee and R.E. Gas Development, LLC dated
October 16, 2009 covering portions of Block No 180-4F127-2 in Jackson Township,
Butler County, Pennsylvania.